

Exhibit 10.1



INVESTMENT AGREEMENT
between
HC2 HOLDINGS, INC.
as the Company




and
LANCER CAPITAL LLC
as the Purchaser
Dated as of September 9, 2020









1926367.08-NYCSR03A - MSW


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page1.Authorization of Preferred Shares12.Sale and Purchase of Preferred
Shares13.Closings; Payment of Purchase Price23.1Closing Date23.2Issuance of
Preferred Shares at Closing23.3Payment at Closing33.4Form W-934.Conditions to
Closing34.1Performance34.2Certificate of Designations34.3Registration Rights
Agreement34.4No Actions Pending35.“Back-stop” Closing; Payment of “Back-stop”
Purchase Price35.1“Back-stop” Closing Date35.2Issuance of “Back-stop” Shares at
Closing35.3Payment at Closing35.4Reservation of Common Stock46.Conditions to
Back-stop Closing46.1Performance46.2No Actions Pending47.Representations and
Warranties of the Company47.1Organization, Standing, etc.47.2Capital Stock47.3No
Conflict with Other Instruments.47.4Governmental Consents, etc.47.5Offering of
Securities57.6Disclosure57.7Enforceability58.Representations and Warranties of
the Purchaser58.1Authorization; Good Standing; Power and Authority58.2Investment
Representations68.3Governmental Consents and Filings68.4No Conflict with Other
Instruments68.5Acquisition for Own Account68.6Ability to Protect Its Own
Interests and Bear Economic Risks; Accredited Investor68.7Sophisticated Entity7

i
1926367.08-NYCSR03A - MSW

--------------------------------------------------------------------------------




8.8Material, Non-Public Information78.9No
Brokers78.1Financing78.11Tax78.12ERISA79.Covenants of the Company79.1Rights
Offering79.2Use of Proceeds89.3Stockholder Approval89.4Stockholder
Agreements810.Covenants of the Purchaser810.1Compliance with
Laws810.2Restrictive Legends.810.3Acquisition of Third-Party
Rights910.4Standstill911.Registration and Transfer of Preferred
Shares1211.1Stock Register; Ownership of Preferred Shares1211.2Replacement of
Certificates1311.3Transfer Restrictions1312.Definitions1312.1Certain Defined
Terms1313.Survival of Representations and Warranties and Indemnification;
Certain Limitations1714.Amendments and Waivers1815.Notices,
etc.1816.Construction.1817.Publicity; Confidentiality1918.Miscellaneous19







Exhibit A Form of Certificate of Designations
Exhibit B Form of Registration Rights Agreement








ii
1926367.08-NYCSR03A - MSW


--------------------------------------------------------------------------------



Investment Agreement


September 9, 2020
Lancer Capital LLC
777 South Flagler Drive Suite 800W
West Palm Beach, FL 33401
Attn: Avram A. Glazer




Ladies and Gentlemen:
HC2 Holdings, Inc., a Delaware corporation (the “Company”), is raising
additional equity capital through the Rights Offering (this and certain other
terms used herein are defined in Section 12 of this agreement (this
“Agreement”)) pursuant to which the Company would distribute to its common
stockholders, and holders of its outstanding preferred stock that are entitled
to participate in dividend distributions to its common stockholders,
transferable rights to purchase up to $65,000,000 of its Common Stock on a pro
rata basis (“Rights Offering Amount”) and has had discussions with Lancer
Capital LLC, a Delaware limited liability company (the “Purchaser”), regarding
the Purchaser’s willingness to effectively “back-stop” a portion of the Rights
Offering by purchasing the Preferred Shares pursuant to the terms of, and
subject to the conditions contained in, this Agreement up to $35,000,000 (the
“Equity Commitment Amount”). In addition, the Company has requested the
Purchaser to supply a portion of such equity capital for working capital
purposes in the form of a bridge investment of up to $10,000,000 prior to
completion of the Rights Offering.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and intending to be legally bound, the Company and the
Purchaser hereby agree as follows:
1.Authorization of Preferred Shares. The Company has authorized and provided for
the issuance of 35,000 shares of its preferred stock, par value $0.001 per
share, to be designated as “Series B Non-Voting Participating Convertible
Preferred Stock” (the “Preferred Shares”). The Preferred Shares shall have the
relative rights, preferences and limitations, including the right to convert the
Preferred Shares into shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”), as set forth in the form of the Certificate of
Designations attached as Exhibit A hereto (the “Certificate of Designations”).
2.Sale and Purchase of Preferred Shares. On the basis of the representations and
warranties and subject to the terms and conditions set forth herein:
(a)At the option of the Company from time to time, which shall be exercisable by
one or more notices (each a “Funding Notice”) to the Purchaser at any time prior
to the consummation of the Rights Offering, the Purchaser agrees to purchase, at
the Closings provided for in Section 3, up to 10,000 Preferred Shares (as such
number of Preferred Shares may be increased to the extent of any increase of the
Initial Funding Amount in accordance with the
1926367.08-NYCSR03A - MSW

--------------------------------------------------------------------------------



succeeding proviso, the “Initial Preferred Shares”), at a purchase price of
$1,000 per Initial Preferred Share, for an aggregate purchase price of up to
$10,000,000, provided that the Company may request funding in excess of
$10,000,000 up to the full amount of the Equity Commitment Amount with the prior
written consent of Purchaser, which consent may be withheld by Purchaser in
Purchaser’s sole discretion (such funding, collectively, the “Initial Funding
Amount”). Each Funding Notice to the Purchaser to purchase the Initial Preferred
Shares shall be in installments of at least $1,000,000.
(b)(i) Purchaser shall not, and shall cause all of its Affiliates and Associates
(other than individuals to whom Rights are distributed in their individual
capacities as stockholders of the Company) and all of its and their direct and
indirect assigns (and subsequent assigns) of Common Stock and/or Rights not to,
with respect to Rights distributed to the Purchaser, all such Affiliates and
Associates and all such transferees and assigns pursuant to their subscription
privileges, exercise or transfer such Rights (or exercise any over-subscription
privilege attributable to such Rights) and shall hold such Rights until such
time as they expire without value and (ii) to the extent that the Rights
Offering is not fully subscribed by stockholders of the Company through the
exercise of basic subscription rights, the Purchaser shall purchase additional
Preferred Shares (the “Back-stop Shares”), in the amount equal to its Allocable
Participation Right, up to, but not exceeding, the Equity Commitment Amount less
any Initial Funding Amount (the “Back-stop Arrangement”). In the event that the
aggregate subscriptions (basic subscription rights plus over-subscriptions)
exceed the Rights Offering Amount, then the aggregate over-subscription amount
will be pro-rated among the stockholders exercising their over-subscription
privilege based on the basic subscription amounts of such stockholders. If the
amount of Initial Preferred Shares issued pursuant to Section 2(a) exceeds the
amount of shares of Common Stock the Purchaser would have been entitled to
receive had it been entitled to exercise its Rights, such excess Preferred
Shares shall remain outstanding unless and until the Company redeems such excess
Preferred Shares pursuant to section 5 of the Certificate of Designations. In
the event that there are any such excess Preferred Shares, the right of each
stockholder (other than the Purchaser) to participate in the Rights Offering
shall be determined without taking into account such excess Preferred Shares.
3.Closings; Payment of Purchase Price.
3.1 Closing Dates. If the Company exercises its option pursuant to Section 2(a),
the sale of the Initial Preferred Shares to the Purchaser shall take place at
one or more closings (each a “Closing” and collectively, the “Closings”) which
shall occur at 12:00 noon, New York City time, on the fifth (5th) Business Day
after any such date on which the Company delivers a Funding Notice or any such
earlier date as may be agreed upon by the Company and the Purchaser.
3.2 Issuance of Preferred Shares at Closing. At each Closing, and subject to the
terms and conditions hereof, the Company will deliver or cause to be delivered
to the Purchaser one or more certificates evidencing the Preferred Shares being
purchased at such Closing.
3.3 Payment at Closing. At each Closing, the Purchaser shall pay the purchase
price for the Preferred Shares that will be delivered on such Closing by wire
transfer of
2



--------------------------------------------------------------------------------



immediately available funds to a bank account of the Company designated in
writing by the Company in the related Funding Notice.
3.4 Form W-9. At the initial Closing, the Purchaser shall deliver to the Company
a valid completed Internal Revenue Service Form W-9 from the Purchaser.
4.Conditions to Closing. The Purchaser’s obligation to consummate the purchase
and sale of the Initial Preferred Shares at the Closings is subject to the
fulfillment, prior to or concurrently with each Closing, of the following
conditions:
4.1 Performance. The Company shall have delivered certificates evidencing the
number of the Initial Preferred Shares set forth in the applicable Funding
Notice in accordance with Section 3.2.
4.2 Certificate of Designations. The Certificate of Designations shall have been
duly filed with the Secretary of State of the State of Delaware, and the
Company’s Second Amended and Restated Certificate of Incorporation, as amended
by the Certificate of Designations (the “Charter”), shall be in full force and
effect.
4.3 Registration Rights Agreement. The Purchaser shall have received a fully
executed counterparts of the Registration Rights Agreement substantially in the
form attached as Exhibit B hereto (the “Registration Rights Agreement”).
4.4 No Actions Pending. There shall be no proceeding by any Governmental
Authority pending that would enjoin or prevent the consummation of such Closing.
5.“Back-stop” Closing; Payment of “Back-stop” Purchase Price.
5.1 “Back-stop” Closing Date. Purchaser shall purchase the Back-stop Shares
pursuant to the Back-stop Arrangement, and sale of such Back-stop Shares shall
take place at a closing (the “Back-stop Closing”) which shall occur promptly
following the offering period with respect to the Rights Offering and the
satisfaction or waiver of the conditions to the Back-stop Closing set forth in
Section 6 by the party entitled to waive such conditions or following such time
as agreed upon by the Company and the Purchaser at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, One Manhattan West, New York, New York 10001.
5.2 Issuance of “Back-stop” Shares at Closing. At the Back-stop Closing, and
subject to the terms and conditions hereof, the Company will deliver or cause to
be delivered one or more certificates evidencing the Back-stop Shares to be
purchased at such Back-stop Closing.
5.3 Payment at Closing. At the Back-stop Closing, the Purchaser shall deposit
the purchase price for the Back-stop Shares to be purchased at the Back-stop
Closing by wire transfer of immediately available funds to a bank account of the
Company designated in writing by the Company prior to such Back-stop Closing.
5.4 Reservation of Common Stock. The shares of Common Stock issuable upon
conversion of the Preferred Shares shall have been duly authorized by all
necessary
3



--------------------------------------------------------------------------------



corporate action and approved for listing on the New York Stock Exchange (the
“NYSE”), subject to official notice of issuance.
6.Conditions to Back-stop Closing. The Purchaser’s obligation to purchase and
pay for the Back-stop Shares to be sold to the Purchaser at the Back-stop
Closing is subject to the fulfillment, prior to or concurrently with the
Back-stop Closing, of the following conditions:
6.1 Performance. The Company shall have delivered one or more certificates
evidencing the Back-stop Shares in accordance with Section 5.2.
6.2 No Actions Pending. There shall be no proceeding by any Governmental
Authority pending that would enjoin or prevent the consummation of such
Back-stop Closing.
7.Representations and Warranties of the Company. The Company represents and
warrants that:
7.1 Organization, Standing, etc. The Company has been duly incorporated and is
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted, to enter into and perform
all of its obligations under this Agreement, the Certificate of Designations and
the Registration Rights Agreement, to issue and sell the Initial Preferred
Shares and the Back-stop Shares (and the shares of Common Stock issuable upon
the conversion of the Preferred Shares) and to consummate the transactions
contemplated hereby.
7.2 Capital Stock. The description of capital stock set forth in the Company’s
registration statement on Form S-3 filed with the SEC on the date hereof (the
“Registration Statement”) is accurate in all material respects. All of the
outstanding shares of the Company’s capital stock are, and at each Closing will
be, validly issued and outstanding, fully paid and non-assessable.
7.3 No Conflict with Other Instruments. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
the execution, delivery and performance of this Agreement, the Certificate of
Designations and the Registration Rights Agreement by the Company will not
conflict with or violate (i) any provisions of its organizational documents,
(ii) any note, loan or indenture of the Company or (iii) any federal, state or
local laws.
7.4 Governmental Consents, etc. Except as may be required by the NYSE, the Texas
Department of Insurance or any other applicable regulator, no consent, approval
or authorization of, or declaration or filing with, any Governmental Authority
on the part of the Company is required for the valid execution and delivery of
this Agreement, the valid offer, issue, sale and delivery of the Preferred
Shares pursuant to this Agreement or the valid issue and delivery of shares of
Common Stock issuable upon conversion of the Preferred Shares. Except for (a)
the requirements of applicable state securities or blue sky laws, (b) consents,
approvals, filings or notices that will be given or made at or prior to the time
of the Back-stop Closing, (c) filings and approvals required in connection with
the compliance by the Company with its registration obligations pursuant to the
Registration Rights Agreement, (d) approvals from the NYSE or (e)
4



--------------------------------------------------------------------------------



any consents, approvals or filings with the Texas Department of Insurance and
any other applicable regulators, neither the Company nor any of its Subsidiaries
is required to obtain any consent, approval or authorization of, or to make any
declaration or filing with, any Governmental Authority as a condition to the
valid execution, delivery or performance of the Registration Rights Agreement or
the consummation of the transactions contemplated thereby.
7.5 Offering of Securities. Neither the Company nor any Person acting on its
behalf has offered the Preferred Shares or any similar securities of the Company
to, or solicited any offers to buy any thereof from, or otherwise approached or
negotiated with respect thereto with, any Person or Persons by any form of
general solicitation or general advertising or in any other manner as would
subject the offering, issuance or sale of any of the Preferred Shares to the
provisions of Section 5 of the Securities Act. Neither the Company nor any
Person acting on behalf of the Company has taken or will take any action which
would subject the offering, issuance or sale of any of the Preferred Shares to
the provisions of Section 5 of the Securities Act.
7.6 Disclosure. Each document filed by the Company with the SEC pursuant to the
Exchange Act since the filing of the Company’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2019, as amended by that certain Amendment
No. 1 filed with the SEC on April 29, 2020 (collectively, the “SEC Documents”),
when they were filed with the SEC, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder. None of the SEC Documents (as of the respective dates they were
filed with the SEC) contained any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein, in light of the circumstances under which they are made, not
misleading.
7.7 Enforceability. This Agreement and the Registration Rights Agreement have
been duly authorized, and executed and delivered by the Company (assuming the
due authorization, execution and delivery thereof by the Purchaser) and
constitute the valid and binding obligations of the Company, enforceable in
accordance with their respective terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including all laws relating to fraudulent
transfers), reorganization, moratorium or other similar laws``` relating to or
affecting enforcement of creditors’ rights generally, or by general principles
of equity (regardless of whether enforcement is considered in a proceeding in
equity or at law), or, in the case of the Registration Rights Agreement, the
rights to indemnification and contribution contained therein may be limited by
applicable state or federal securities laws or the public policy underlying such
laws.
8.Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:
8.1 Authorization; Good Standing; Power and Authority. The Purchaser is duly
formed, validly existing and in good standing under the laws of its jurisdiction
formation. The Purchaser has full power and authority to enter into this
Agreement, the Registration Rights Agreement and to consummate the transactions
contemplated by this Agreement and the Registration Rights Agreement. This
Agreement and the Registration Rights Agreement constitute a valid and legally
binding obligation of the Purchaser, enforceable in accordance with
5



--------------------------------------------------------------------------------



its terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally or (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
8.2 Investment Representations. The Purchaser understands that neither the
Preferred Shares nor any Common Stock issuable upon conversion of the Preferred
Shares has been, or shall upon delivery be, registered under the Securities Act
and that the certificates evidencing the Preferred Shares and such Common Stock
shall bear a legend to that effect as set forth in Section 10.2. The Purchaser
also understands that the Preferred Shares are being offered and sold to it
pursuant to an exemption from registration contained in the Securities Act,
based in part upon its representations contained in this Agreement.
8.3 Governmental Consents and Filings. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local governmental authority is required on
the part of the Purchaser in connection with the consummation of the
transactions contemplated by this Agreement, except for any required filings
pursuant to the Securities Act and any applicable state securities laws.
8.4 No Conflict with Other Instruments. The execution, delivery and performance
of this Agreement and the Registration Rights Agreement by the Purchaser will
not conflict with or violate (i) any provisions of its organizational documents,
(ii) any note, loan or indenture of the Purchaser or (iii) any federal, state or
local laws.
8.5 Acquisition for Own Account. The Purchaser is acquiring the Preferred Shares
and any shares of Common Stock issued upon conversion thereof for its own
account for investment and not with a view toward distribution in a manner which
would violate the Securities Act.
8.6 Ability to Protect Its Own Interests and Bear Economic Risks; Accredited
Investor. Purchaser (a) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the entry into this Agreement and the
transactions contemplated hereby and of making an informed investment decision
without reliance on the Company or any of its Affiliates or representatives, (b)
is an “accredited investor” (as that term is defined by Rule 501 of the
Securities Act), and (c) (i) has been furnished with or has had full access to
all the information that it considers necessary or appropriate to make an
informed investment decision with respect to the entry into this Agreement and
the transactions contemplated hereby and (ii) has had an opportunity to discuss
with the Company and its representatives the intended business and financial
affairs of the Company and to obtain information necessary to verify any
information furnished to it or to which it had access. Purchaser has such
knowledge and experience in business and financial matters so as to enable it to
understand and evaluate the risks of, and form an investment decision with
respect to, this Agreement and the transactions contemplated hereby. Purchaser
has made its own independent analysis and decision to enter into this Agreement
and effect the transactions contemplated by this Agreement relying solely upon
the advice of its own financial, legal, tax, accounting and other advisors as it
has deemed necessary. Purchaser understands that, in making a
6



--------------------------------------------------------------------------------



decision to enter into this Agreement and effect the transactions contemplated
by this Agreement, the Company is expressly relying on the acknowledgements and
agreements of the Purchaser set forth in this Agreement.
8.7 Sophisticated Entity. Purchaser is a sophisticated entity with knowledge and
experience in financial and business matters, including considerable experience
in investments in securities such as the Preferred Shares and the Common Stock,
has adequate information concerning the Preferred Shares and the Common Stock.
Purchaser believes, by reason of its business and financial experience, that the
Purchaser is capable of evaluating the merits and risks of the transactions
contemplated by this Agreement and of protecting its own interest in connection
with the transactions contemplated by this Agreement.
8.8 Material, Non-Public Information. Purchaser acknowledges its
responsibilities under the federal and state securities laws relating to
restrictions on trading in securities of an issuer while in possession of
material, non-public information, and restrictions on sharing such information
with other Persons who may engage in such trading.
8.9 No Brokers. No broker’s or finder’s fees or commissions will be payable by
the Purchaser with respect to the transactions contemplated by this Agreement,
and the Purchaser hereby indemnifies and holds the Company harmless from any
claim, demand or liability for broker’s or finder’s fees alleged to have been
incurred at the instance of the Purchaser, its Affiliates or Associates or
agents or any Person acting on behalf of or at the request of the Purchaser, its
Affiliates or Associates or agents.
8.10 Financing. As of the date hereof, Purchaser has access to available funds
necessary to pay the Equity Commitment Amount in full on the terms and
conditions contemplated by this Agreement.
8.11 Tax. The Purchaser maintains its domicile or principal place of business at
the address set forth above and the Purchaser is not merely transient or
temporarily resident at such address.
8.12 ERISA. No portion of the assets used by the Purchaser to acquire or hold
the Preferred Shares (or the shares of Common Stock issuable upon the conversion
of the Preferred Shares) constitutes or will constitute “plan assets” (within
the meaning of 29 C.F.R. Section 2510.3-101 (as modified by Section 3(42) of
ERISA) of (A) any “employee benefit plan” subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), (B) an individual
retirement account (an “IRA”) and other arrangement subject to Section 4975 of
the Code, or (C) an entity whose underlying assets include “plan assets” within
the meaning of ERISA by reason of the investments by such plans or accounts or
arrangements therein.
9.Covenants of the Company. The Company covenants that:
9.1 Rights Offering. The Company shall use commercially reasonable efforts to
commence the Rights Offering as promptly as practicable following the
effectiveness of the Registration Statement.
7



--------------------------------------------------------------------------------



9.2 Use of Proceeds. The Company will use such amount of the net proceeds from
the sale of the Initial Preferred Shares for general corporate purposes.
9.3 Stockholder Approval. The Company shall use commercially reasonable efforts
to commence a stockholder vote for Stockholder Approval as promptly as
practicable following the completion of the Rights Offering; provided, however,
that, to the extent permitted by the rules of the NYSE, the Company shall
commence such stockholder vote as promptly as practicable following the initial
Closing.
9.4 Stockholder Agreements. To the extent that the Company is party to any
agreement with a stockholder of the Company that obligates such stockholder to
vote its shares of Common Stock in accordance with the recommendation of the
Board, the Company shall use commercially reasonable efforts to cause such
stockholder to abide by, and, if necessary, enforce the Company’s rights under,
such agreement in connection with the Stockholder Approval.
10.Covenants of the Purchaser. The Purchaser covenants that:
10.1 Compliance with Laws. The Purchaser shall comply with all filing and other
reporting obligations under all Requirements of Law.
10.2 Restrictive Legends.
(a) Each certificate evidencing the Preferred Shares and Common Stock issued
upon conversion of any Preferred Shares shall contain a legend in substantially
the following form:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
“BLUE SKY” LAWS, AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH STATE LAWS OR
AN EXEMPTION FROM REGISTRATION THEREUNDER.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE LIMITATIONS
CONTAINED IN THE CERTIFICATE OF DESIGNATIONS, DATED AS OF SEPTEMBER 9, 2020,
FILED BY HC2 HOLDINGS, INC. WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE, AND SUCH SECURITIES AND ANY SHARES OF COMMON STOCK ISSUED UPON
CONVERSION OF ANY SUCH SECURITIES MAY BE TRANSFERRED ONLY IN COMPLIANCE WITH THE
CONDITIONS CONTAINED THEREIN AND IN THE INVESTMENT AGREEMENT, DATED AS OF
SEPTEMBER 9, 2020, BETWEEN HC2 HOLDINGS, INC. AND LANCER CAPITAL LLC (THE
“INVESTMENT AGREEMENT”), AND ARE OTHERWISE SUBJECT TO THE LIMITATIONS CONTAINED
IN SUCH INVESTMENT AGREEMENT..”
8



--------------------------------------------------------------------------------



10.3 Acquisition of Third-Party Rights. Purchaser shall not purchase or
otherwise acquire any Rights issued by the Company in the Rights Offering to any
other stockholder.
10.4 Standstill.
(a)During the period from the date of this Agreement until the one-year
anniversary of the date of this Agreement (the “Standstill Period”), the
Purchaser shall not, and shall cause its Affiliates and Associates not to,
directly or indirectly, alone or acting in concert, but expressly subject, in
each case, to the provisions of Section 10.4(b) below:
(i)beneficially own or acquire, or offer, seek or agree to acquire, by purchase
or otherwise (A) more than 33% of the then-outstanding shares of Common Stock
(including any securities convertible or exchangeable into or exercisable for
Common Stock), (B) any common stock or any securities convertible or
exchangeable into or exercisable for shares of common stock of any of the
Company’s Subsidiaries or (C) debt securities or indebtedness of the Company or
its Subsidiaries (such securities referenced in subclauses (A), (B) and (C),
collectively, “Company Securities”) or assets of the Company or its
Subsidiaries, or rights or options to acquire any Company Securities in excess
of the foregoing limit in clause (A) above, or engage in any swap instrument or
derivative hedging transactions or other derivative agreements of any nature
with respect to Company Securities;
(ii)agree, attempt, seek or propose to sell or transfer to a third party, in one
transaction or series of related transactions, an amount of Common Stock and/or
Preferred Shares, on an aggregate basis assuming that the Preferred Shares were
converted to shares of Common Stock issuable upon conversion of such Preferred
Shares, exceeding 9.9% of the outstanding shares of Common Stock, unless such
third party (and any subsequent acquiror of such amount of Common Stock) agrees
to be bound by the terms of this Section 10.4 as if such third party was a party
hereto;
(iii)engage in any short sale, purchase or acquisition of any derivative
security, including any purchase, acquisition, sale or grant of any option,
warrant, convertible security, stock appreciation right, or other similar right
(including any put or call option or “swap” transaction with respect to any
security (other than a broad-based market basket or index)) or entering into any
derivative or other agreement, arrangement or understanding that hedges or
transfers, in whole or in part, any securities that includes, relates to or
derives any material part of its value from the price or value (including
fluctuations thereof) of the Company Securities;
(iv)engage in a “solicitation” of “proxies” (as such terms are defined under the
Exchange Act), votes or written consents of stockholders or security holders
with respect to, or from the holders of, the Company Securities (including a
“withhold” or similar campaign), for any purpose, including the election or
appointment of individuals to the Board or to approve or vote in favor or
against stockholder proposals, resolutions or motions, or become a “participant”
(as such term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated
under the Exchange Act) in any contested “solicitation” of proxies, votes or
written consents for any purpose, including the election or appointment of
directors with respect to the Company (as such terms are defined under the
Exchange Act);
(v)form, join, act in concert with or in any way participate in any “group”
(within the meaning of Section 13(d)(3) of the Exchange Act) with respect to the
Company Securities (other than a “group” that includes all or some of the
persons or entities
9



--------------------------------------------------------------------------------



identified in the Purchaser’s Schedule 13D, filed with the SEC on April 23,
2020, as amended by Amendment No. 1, filed with the SEC on May 15, 2020,
Amendment No. 2, filed with the SEC on June 8, 2020, and Amendment No. 3, filed
with the SEC on June 17, 2020); provided, however, that nothing herein shall
limit the ability of an Affiliate, a family member and an estate planning
vehicle formed for any of the foregoing, of the Purchaser to join a “group” with
such parties, as applicable, following the execution of this Agreement, so long
as any such Affiliate first agrees to be bound by the terms and conditions of
this Agreement;
(vi)agree, attempt, seek or propose to deposit any Company Securities in any
voting trust or similar arrangement or subject any Company Securities to any
arrangement or agreement with respect to the voting of any Company Securities,
other than any such voting trust, arrangement or agreement solely among the
Purchaser and its Affiliates or Associates and otherwise in accordance with this
Agreement;
(vii)seek or submit, or knowingly encourage any person or entity to seek or
submit, nomination(s) in furtherance of a “contested solicitation” for the
appointment, election or removal of directors with respect to the Company or any
of its Subsidiaries or seek, or knowingly encourage or take any other action
with respect to the appointment, election or removal of any directors, in each
case in opposition to the recommendation of the Board or the boards of the
Company’s Subsidiaries, as applicable;
(viii)(A) present or make to the stockholders of the Company or its
Subsidiaries, or knowingly encourage any person to present or make to the
stockholders of the Company or its Subsidiaries, any proposal or other matter
for consideration by stockholders at any annual or special meeting of
stockholders of the Company or its Subsidiaries or through action by written
consent, (B) make any offer or proposal to the Company or its Subsidiaries (with
or without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or business
combination involving the Company or any of its Subsidiaries, (C) affirmatively
solicit a third party to make any public or private offer or proposal (with or
without conditions) with respect to any merger, tender (or exchange) offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company or any of its Subsidiaries, or encourage,
initiate or support any third party in making such an offer or proposal, (D)
publicly comment on any third party proposal regarding any merger, tender (or
exchange) offer, acquisition, recapitalization, restructuring, disposition, or
business combination with respect to the Company or any of its Subsidiaries by
such third party prior to such proposal becoming public, (E) call, seek to call
or request that (or knowingly encourage any person to request that) the Company
or its Subsidiaries call a special meeting of stockholders or (F) make any
private proposal to the Company or its Subsidiaries that would reasonably be
expected to require the Company, its Subsidiaries or the Purchaser to make
public disclosure of any kind;


(ix)make any public disclosure, communication, announcement or statement
regarding any intent, purpose, plan, or proposal with respect to (A)
controlling, changing or influencing the Board or any board of directors of the
Company’s Subsidiaries, including any public disclosure, communication,
announcement or statement regarding any intent, purpose, plan, or proposal
relating to any change in the number of directors or the filling of any
vacancies on the Board, (B) any material change in the capitalization, dividend
policy, share repurchase programs and practices or capital allocation programs
and practices of the Company or any of its Subsidiaries, (C) relating to any
material change in the Company’s or its Subsidiaries’ management, compensation
or corporate structure, (D) relating to any waiver, amendment or modification to
the Company’s Charter or By-Laws, (E) causing any securities of the Company to
be delisted or (F) causing any equity securities of the Company to become
eligible for termination of registration;
10



--------------------------------------------------------------------------------





(x)seek, alone or in concert with others, representation on the Board, except
that Avram A. Glazer may serve as a director of the Board, including as
Chairman;


(xi)advise, knowingly encourage, knowingly support or knowingly influence any
person or entity, in the Purchaser’s capacity as a stockholder of the Company,
with respect to the voting or disposition of any securities of the Company at
any annual or special meeting of stockholders with respect to the appointment,
election or removal of any director(s);


(xii)make any request for stockholder list materials or any other books and
records of the Company, whether under Section 220 of the Delaware General
Corporation Law or otherwise;


(xiii)institute, solicit, assist or join, as a party, any litigation,
arbitration or other proceeding against or involving the Company or its
Subsidiaries or any of its or their current or former directors or officers
(including derivative actions) in order to effect or take any of the actions
expressly prohibited by this Section 10.4; provided, however, that for the
avoidance of doubt the foregoing shall not prevent the Purchaser and its
Affiliates or Associates from (A) bringing litigation to enforce the provisions
of this Agreement, (B) making counterclaims with respect to any proceeding
initiated by, or on behalf of, the Company against the Purchaser, its Affiliates
or Associates, (C) bringing bona fide commercial disputes that do not relate to
the subject matter of this Agreement, (D) complying with a validly issued legal
or regulatory process or (E) exercising statutory appraisal, dissenters or
similar rights under applicable law;


(xiv)make any request or submit any proposal to amend the terms of this
Agreement other than through private communications with the Company or the
Board that would not reasonably be expected to require the Company or the
Purchaser to make public disclosure of any kind;


(xv)enter into any negotiations, arrangements, discussions, agreements or
understandings with (whether written or oral), or advise, facilitate, finance
(through equity, debt or otherwise), assist, solicit, encourage or seek to
persuade, any third party to take or cause any action or make any statements
inconsistent with any of the foregoing, or make any investment in or enter into
any arrangement with any other person that engages, or offers or proposes to
engage, in any of the foregoing, or otherwise take or cause any action or make
any statements inconsistent with any of the foregoing; or


(xvi)disclose any intention, plan or arrangement inconsistent with the
provisions of this Section 10.4.
(b) Notwithstanding the foregoing, nothing in this Agreement shall prohibit or
restrict the Purchaser from: (A) communicating privately with the Board or any
of the Company’s officers regarding any matter in a manner that does not
otherwise violate this Section 10.4, so long as such communications are not
intended to, and would not reasonably be expected to, require any public
disclosure of such communications, (B) communicating privately with stockholders
of the Company and others in a manner that does not otherwise violate this
Section 10.4, (C) taking any action necessary to comply with any law, rule or
regulation or any action required by any governmental or regulatory authority or
stock exchange that has, or may have, jurisdiction over the Purchaser or any of
its respective Affiliates or Associates; provided that a
11



--------------------------------------------------------------------------------



breach by the Purchaser of this Agreement is not the cause of the applicable
requirement, or (D) fulfilling any obligation or exercising any right of the
Purchaser under this Agreement. Furthermore, nothing in this Agreement shall be
deemed to restrict in any way the ability of Mr. Glazer, acting in his capacity
as a director of the Company, from exercising any of his rights, powers and
privileges as a director, from fulfilling his statutory and fiduciary duties as
a director, or otherwise exercising his authority as a director pursuant to the
Delaware General Corporation Law, the Charter, the By-Laws and/or any resolution
of the Board or a committee thereof.
(c) Purchaser shall be responsible for any breach of this Section 10.4 by any of
its Affiliates or Associates.
(d) Purchaser agrees that the Board or any committee thereof, solely to fulfill
the discharge of its fiduciary duties upon the advice of its legal counsel, may
recuse Mr. Glazer by majority vote of the members of the Board (but excluding
the applicable director) from the portion of any Board or committee meeting at
which the Board or any such committee is evaluating and/or taking action with
respect to and after the right of the recused director to be present prior to
recusal (A) the exercise of any of the Company’s rights or enforcement of any of
the obligations under this Agreement and (B) any transaction proposed by, or
with, the Purchaser or its Affiliates or Associates, as long as all other
similarly situated directors are similarly recused. The Board or such committee,
as applicable, may withhold from Mr. Glazer any material distributed to the
directors to the extent directly relating to the subject of that recusal.
(e) Purchaser and the Company hereby agree that the terms and provisions of this
Section 10.4 hereby replace and supersede section 3 of that certain Settlement
Agreement (the “Settlement Agreement”), dated as of May 13, 2020, by and between
the Purchaser and the Company. Except as expressly replaced and superseded by
this Section 10.4, all of the terms and provisions of the Settlement Agreement
are and shall remain in full force and effect and as hereby replaced and
superseded are hereby ratified and confirmed by the Purchaser and the Company in
all respects.
11.Registration and Transfer of Preferred Shares.
11.1 Stock Register; Ownership of Preferred Shares.
(a) The Company will keep at its principal office a register in which the
Company will provide for the registration of transfers or conversion of the
Preferred Shares. The Company may treat the Person in whose name any of the
Preferred Shares or shares issued upon conversion of any such Preferred Shares
are registered on such register as the owner thereof and the Company shall not
be affected by any notice to the contrary. All references in this Agreement to a
“holder” of any Preferred Shares or shares issued upon conversion of any such
Preferred Shares shall mean the Person in whose name such Preferred Shares or
shares issued upon conversion of any such Preferred Shares are at the time
registered on such register.
(b) Upon the surrender of any certificate evidencing Preferred Shares, if
certificated, properly endorsed, for registration of transfer or for conversion
at the office of the Company maintained pursuant to Section 11.1(a), the Company
at its expense may execute and deliver to or upon the order of the holder
thereof, if certificated, (i) a new certificate or certificates
12



--------------------------------------------------------------------------------



for the same aggregate number of shares of Preferred Shares less the number of
Preferred Shares being converted, if any, in the name of such holder or as such
holder (upon payment by such holder of any applicable transfer taxes and similar
taxes) may direct, and (ii) a certificate or certificates evidencing the number
of shares of Common Stock to be issued upon conversion of the Preferred Shares
so surrendered.
11.2 Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing the Preferred Shares, in the case of any such loss,
theft or destruction, upon delivery of indemnity and/or security reasonably
satisfactory to the Company in form and amount or, in the case of any such
mutilation, upon surrender of such certificate for cancellation at the office of
the Company maintained pursuant to Section 11.1(a), the Company at its expense
will execute and deliver, in lieu thereof, a new certificate representing
Preferred Shares of like tenor.
11.3 Transfer Restrictions. Prior to any transfer of any Restricted Securities
which is not the subject of an effective registration statement under the
Securities Act and in accordance with the plan of distribution described in such
registration statement, the holder thereof will give written notice to the
Company of such holder’s intention to effect such transfer and to comply in all
other respects with this Section 11.3. Each such notice shall describe the
manner and circumstances of the proposed transfer. If within five (5) Business
Days after receipt by the Company of such notice, the Company requests an
opinion of counsel for such holder that the proposed transfer may be effected
without registration of such Restricted Securities under the Securities Act,
then the Company shall not be required to register such transfer, and the
Purchaser shall not be entitled to effect such transfer, unless and until the
Company receives such an opinion (which counsel and opinion shall each be
reasonably satisfactory to the Company). Such holder shall thereupon be entitled
to transfer such shares in accordance with the terms of the notice delivered by
such holder to the Company. Each certificate representing such shares issued
upon or in connection with such transfer shall bear the restrictive legends
required by Section 10.2. At the time of any such transfer, each transferee
shall deliver to the Company a valid completed Internal Revenue Service Form W-9
from the transferee.
12.Definitions.
12.1 Certain Defined Terms. As used in this Agreement the following terms have
the following respective meanings:
acting in concert: A Person shall be deemed to be “acting in concert” with
another Person if such Person knowingly acts (whether or not pursuant to an
express agreement, arrangement or understanding (whether or not in writing)) in
concert with, or towards a common goal relating to, changing or influencing the
control of the Company or in connection with or as a participant in any
transaction having that purpose or effect, in parallel with such other Person
where (i) each Person is conscious of the other Person’s conduct and this
awareness is an element in their decision-making processes and (ii) at least one
additional factor supports a determination by the Board that such Persons
intended to act in concert or in parallel, which such additional factors may
include exchanging information, attending meetings, conducting discussions, or
making or soliciting invitations to act in concert or in parallel. A Person who
or which is acting in
13



--------------------------------------------------------------------------------



concert with another Person shall also be deemed to be acting in concert with
any third party who is also acting in concert with such other Person.
Affiliate and Associate: Respective meanings set forth in Rule 12b-2 promulgated
by the SEC under the Exchange Act and shall include all Persons or entities that
at any time during the Standstill Period become Affiliates or Associates of any
Person or entity referred to in this Agreement.
Agreement: As defined in the introduction to this Agreement.
Allocable Participation Right: As defined in Section 12 of the Certificate of
Designations.
beneficial owner, beneficial ownership and beneficially own: A Person shall be
deemed the “beneficial owner” of, have “beneficial ownership” of and to
“beneficially own” any Company Securities, including all of the shares of Common
Stock issuable upon conversion of (x) the Preferred Shares held by the Purchaser
and/or its Affiliates and/or Associates, irrespective of whether the Preferred
Shares is at such time currently convertible, and (y) any convertible senior
notes or similar securities held by the Purchaser and/or its Affiliates and/or
Associates:
(a) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, owns or has the right to acquire (whether such right is
exercisable immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such Person) or upon compliance with regulatory requirements, stock exchange
rules and regulations or otherwise) pursuant to any agreement, arrangement or
understanding (whether or not in writing), or upon the exercise of conversion
rights, exchange rights, other rights, warrants or options, or otherwise;
(b) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or is the beneficial owner
of, beneficially owns or has beneficial ownership of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing;
(c) which are beneficially owned, directly or indirectly, by any other Person
(or any Affiliate or Associate thereof) and with respect to which such Person
(or any of such Person’s Affiliates or Associates) has any agreement,
arrangement or understanding (whether or not in writing) (other than customary
agreements with and between underwriters and selling group members with respect
to a bona fide public offering of securities), for the purpose of acquiring,
holding, voting or disposing of any voting securities of the Company; or
(d) which are the subject of a derivative transaction entered into by such
Person (or any of such Person’s Affiliates or Associates), including, for these
purposes, any derivative instrument (whether or not presently exercisable)
acquired by such Person (or any of such Person’s Affiliates or Associates), that
gives such Person (or any of such Person’s Affiliates or Associates) the
economic equivalent of direct or indirect ownership of, or opportunity to obtain
ownership of, an amount of such securities where the value of the derivative is
determined in
14



--------------------------------------------------------------------------------



whole or in part with reference to, or derived in whole or in part from, the
price or value of such securities, or which provides such Person (or any of such
Person’s Affiliates or Associates) an opportunity, directly or indirectly, to
profit, or to share in any profit, derived from any change in the value of such
securities, in any case without regard to whether (i) such derivative conveys
any voting rights in such securities to such Person (or any Affiliate or
Associate thereof), (ii) the derivative is required to be, or capable of being,
settled through delivery of such securities, or (iii) such Person (or any of
such Person’s Affiliates or Associates) may have entered into other transactions
that hedge the economic effect of such derivative. In determining the number of
shares of Common Stock the subject Person shall be deemed the beneficial owner
of, to beneficially own or to have beneficial ownership of by virtue of the
operation of this Section 12.1(d), the subject Person shall be deemed to
beneficially own (without duplication) the notional or other number of shares of
Common Stock specified in the documentation evidencing the derivative position
as being subject to be acquired upon the exercise or settlement of the
applicable right or as the basis upon which the value or settlement amount of
such right, or the opportunity of the holder of such right to profit or share in
any profit, is to be calculated in whole or in part, and in any case (or if no
such number of shares of Common Stock is specified in such documentation or
otherwise), as determined by the Board in good faith to be the number of shares
of Common Stock to which the derivative position relates.
Back-stop Arrangement: As defined in Section 2(b) of this Agreement.
Back-stop Closing: As defined in Section 5.1 of this Agreement.
Back-stop Shares: As defined in Section 2(b) of this Agreement.
Board: The Board of Directors of the Company.
Business Day: Any day except a Saturday, a Sunday, or any day on which banking
institutions in New York, New York are required or authorized by law or other
governmental action to be closed.
By-Laws: The Company’s Fourth Amended and Restated By-Laws, as further amended
or amended and restated from time to time.
Capital Stock: As to any Person, any and all shares of stock of a corporation,
partnership interests or other equivalent interests (however designated, whether
voting or non-voting) in such Person’s equity, entitling the holder to receive a
share of the profits and losses, and a distribution of assets, after
liabilities, of such Person.
Certificate of Designations: As defined in Section 1 of this Agreement.
Charter: As defined in Section 4.2 of this Agreement.
Closings: As defined in Section 3.1 of this Agreement.
Code: The Internal Revenue Code of 1986, as amended, and any successor statute
(together with all rules and regulations promulgated thereunder).
15



--------------------------------------------------------------------------------



Common Stock: As defined in Section 1 of this Agreement.
Company: As defined in the introduction to this Agreement.
Company Securities: As defined in Section 10.4(a)(i) of this Agreement.
Equity Commitment Amount: As defined in the introduction to this Agreement.
ERISA: As defined in Section 8.12(a) of this Agreement.
Exchange Act: The Securities Exchange Act of 1934, as amended.
Funding Notice: As defined in Section 2(a) of this Agreement.
Governmental Authority: Any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
Information: As defined in Section 8.8 of this Agreement.
IRA: As defined in Section 8.12(a) of this Agreement.
Initial Funding Amount: As defined in Section 2(a) of this Agreement.
Initial Preferred Shares: As defined in Section 2(a) of this Agreement.
Material Adverse Effect: A material adverse effect on the properties, business,
results of operations or financial condition of the Company and its
Subsidiaries, taken as a whole.
NYSE: As defined in Section 4.5 of this Agreement.
Person: An individual, a partnership, a joint venture, a corporation, a limited
liability company, a trust, an unincorporated organization or a government or
any department or agency thereof.
Preferred Shares: As defined in Section 1 of this Agreement.
Purchaser: As defined in the introduction to this Agreement.
Registration Rights Agreement: As defined in Section 4.3 of this Agreement.
Registration Statement: As defined in Section 7.2 of this Agreement.
Requirements of Law: As to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation, or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
16



--------------------------------------------------------------------------------



Restricted Securities: All of the following: (a) any certificates for Preferred
Shares bearing the legends referred to in Section 10.2 hereof, (b) any shares of
Common Stock which have been issued upon the conversion of any of the Preferred
Shares which bear the legends referred to in such section and (c) unless the
context otherwise requires, any shares of Common Stock which are at the time
issuable upon the conversion of Preferred Shares and which, when so issued, will
bear the legends referred to in such section.
Rights: The subscription rights distributed in the Rights Offering.
Rights Offering: The Company’s proposed rights offering, pursuant to which the
Company proposes to distribute pro rata, based on their ownership of outstanding
shares of Common Stock and existing preferred stock that are entitled to
participate in dividend distributions to holders of Common Stock, to all of its
common stockholders and certain preferred stock holders transferable
subscription rights to purchase shares of Common Stock for an aggregate purchase
price of up to $65,000,000.
Rights Offering Amount: As defined in the introduction to this Agreement.
SEC: The U.S. Securities and Exchange Commission, or any other federal agency at
the time administering the Securities Act or the Exchange Act, whichever is the
relevant statute for the particular purpose.
SEC Documents: As defined in Section 7.6 of this Agreement.
Securities Act: The Securities Act of 1933, as amended.
Settlement Agreement: As defined in Section 10.4(e) of this Agreement.
Standstill Period: As defined in Section 10.4(a) of this Agreement.
Stockholder Approval: As defined in Section 2 of the Certificate of
Designations.
Subsidiary: As to any Person, any corporation, association or other business
entity of which more than 50% of the outstanding Voting Stock is owned, directly
or indirectly, by, or, in the case of a partnership, the sole general partner or
the managing partner or the only general partners of which are, such Person and
one or more Subsidiaries of such Person (or a combination thereof).
Voting Stock: As to any Person, Capital Stock of any class or kind ordinarily
having the power to vote for the election of directors, managers or other voting
members of the governing body of such Person.
Any of the above-defined terms may, unless the context otherwise requires, be
used in the singular or plural depending on the reference.
13.Survival of Representations and Warranties and Indemnification; Certain
Limitations. The representations and warranties of the Company and the Purchaser
contained in or made pursuant to this Agreement shall terminate upon the earlier
of (i) the date that is six (6)
17



--------------------------------------------------------------------------------



months following the date hereof and (ii) the consummation of the Rights
Offering. No written (except as explicitly stated therein) or oral statements
made by or on behalf of the Company, other than in this Agreement and the
Registration Rights Agreement, shall constitute representations or warranties.
14.Amendments and Waivers. Any term of this Agreement may be amended or modified
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Purchaser.
15.Notices, etc. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt, or (a) personal delivery to the party to be
notified, (b) when sent, if sent by electronic mail or facsimile, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
business day delivery, with written verification of receipt. All communications
shall be sent (a) if to the Purchaser, to the address set forth at the beginning
of this Agreement (or at such other address or e-mail address as the Purchaser
shall have furnished to the Company in writing), or (b) if to any other holder
of any Preferred Shares or shares of Common Stock into which any of the
Preferred Shares have been converted, to such address (or e-mail address) as
such other holder shall have furnished to the Company in writing, or, until any
such other holder so furnishes to the Company an address (or e-mail address),
then to and at the address (or e-mail address) of the last holder of such
Preferred Shares or shares of Common Stock into which such Preferred Shares have
been converted who has furnished an address (or e-mail address) to the Company,
or (c) if to the Company, to 450 Park Avenue, 29th Floor, New York, New York,
10022 to the attention of its General Counsel, or at such other address or
e-mail, or to the attention of such other officer, as the Company shall have
furnished to the Purchaser and each such other holder in writing, in each case
with a copy to the attention of Gregory A. Fernicola, Esq. and Todd E. Freed,
Esq. at the following address: Skadden, Arps, Slate, Meagher & Flom LLP, One
Manhattan West, New York, New York 10001.
16.Construction.
(a) As used in this Agreement (i) the term “including” means “including, without
limitation”; (ii) words of one gender shall be held to include the other genders
as the context requires; (iii) the words “hereof,” “herein,” “hereby,” “hereto”
and “herewith” and words of similar import shall, unless the context otherwise
states or requires, refer to this Agreement as a whole and not to any particular
provision of this Agreement, and all references to the introduction, Sections or
Exhibits, unless the context otherwise states or requires, are to the
introduction, Sections or Exhibits of, or to, this Agreement; (iv) the word “or”
shall not be exclusive; and (v) the words “date hereof” shall mean the date of
this Agreement.
(b) Purchaser and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Purchaser and the Company and no
18



--------------------------------------------------------------------------------



presumption or burden of proof shall arise favoring or disfavoring either party
by virtue of the authorship of any provisions of this Agreement.
17.Publicity; Confidentiality. Except as may be required by applicable law, rule
or regulation or legal or administrative process, the Purchaser shall not issue
a press release or public announcement or otherwise make any disclosure
concerning this Agreement or the transactions contemplated hereby, without prior
written consent of the Company. If any announcement is required by any law, rule
or regulation or legal or administrative process to be made by the Purchaser,
prior to making such announcement or disclosure, Purchaser, to the extent
reasonably practicable, shall deliver a draft of such announcement to the
Company and shall give the Company reasonable opportunity to comment thereon.
The Purchaser acknowledges and agrees that the Company may (i) disclose the
terms and provisions of this Agreement in, and/or file this Agreement as an
exhibit to, the Registration Statement without the Purchaser’s consent and (ii)
publish, make, repeat or otherwise use any statement previously consented to by
the Purchaser unless and until the Purchaser objects in writing to the use
thereof.
18.Miscellaneous. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the respective successors and permitted assigns of the
parties hereto. Neither party hereto may assign any of its rights or obligations
hereunder without the prior written consent of the other party. This Agreement
shall not inure to the benefit of any other third party. This Agreement embodies
the entire agreement and understanding between the Purchaser and the Company and
supersedes all prior agreements and understandings relating to the subject
matter hereof. This Agreement shall be construed and enforced in accordance with
and governed by the law of the State of New York without regard to the
principles regarding conflicts of laws. The headings in this Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof. This Agreement may be executed in counterparts, each of which shall be
an original, but both of which together shall constitute one instrument.
If the Purchaser is in agreement with the foregoing, please sign this letter and
the accompanying counterpart and return one of the same to the Company,
whereupon this letter shall become a binding agreement between the Purchaser and
the Company.
Very truly yours,
HC2 HOLDINGS, INC.




By:  /s/ Wayne Barr, Jr.       
        Name: Wayne Barr, Jr.
        Title: Interim Chief Executive Officer
19



--------------------------------------------------------------------------------



The foregoing Agreement is hereby agreed to as of the date first written above.
LANCER CAPITAL LLC
By:  /s/ Avram A. Glazer       
        Name: Avram A. Glazer
        Title: Sole Member
20




--------------------------------------------------------------------------------



EXHIBIT A




CERTIFICATE OF DESIGNATIONS
OF
SERIES B NON-VOTING PARTICIPATING CONVERTIBLE PREFERRED STOCK
OF
HC2 HOLDINGS, INC.


The undersigned, Wayne Barr, Jr., the Interim Chief Executive Officer of HC2
Holdings, Inc. (including any successor in interest, the “Company”), a
corporation organized and existing under the General Corporation Law of the
State of Delaware (the “DGCL”), does hereby certify, in accordance with Sections
103 and 151 of the DGCL, that the following resolutions were duly adopted by its
Board of Directors (the “Board”) on September 9, 2020:


WHEREAS, the Company’s Second Amended and Restated Certificate of Incorporation,
as amended (the “Certificate of Incorporation”), authorizes 20,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”), issuable
from time to time in one or more series;
WHEREAS, the Certificate of Incorporation authorizes the Board to provide by
resolution for the issuance of the shares of Preferred Stock in one or more
series, the number of shares in each series, the voting powers, if any, and such
designations, preferences and relative, participating, optional or other special
rights, and the qualifications, limitations and restrictions thereof;


WHEREAS, the Board desires, pursuant to its authority as aforesaid, to designate
a new series of Preferred Stock, set the number of shares constituting such
series, and the designations, preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions
thereof.


NOW, THEREFORE, BE IT RESOLVED, that the Board hereby designates a new series of
Preferred Stock, which shall be designated as the “Series B Non-Voting
Participating Convertible Preferred Stock” (the “Series B Preferred Stock”)
consisting of 35,000 shares, having the preferences and relative, participating,
optional or other special rights, and the qualifications, limitations and
restrictions relating to such series as follows (certain capitalized terms used
herein are defined in Section 12 hereof):


1.Dividends.


(i)Holders of shares of the Series B Preferred Stock shall be entitled to
receive, when, as and if dividends are declared by the Board out of funds of the
Company legally available therefor, if such shares of Series B Preferred Stock
are held of record at the close of business on any record date (each, a “Record
Date”) with respect to payment of dividends on the Common Stock, the amount of
dividends as set forth below. The amount of dividends payable in respect of each
share of Series B Preferred Stock shall be equal to the result obtained by
multiplying (a) the number of shares (including fractions) of Common Stock into
which such share of Series B Preferred Stock is (or, but for the failure to
obtain the Stockholder Approval,







--------------------------------------------------------------------------------



would be) convertible on the Record Date by (b) the amount of dividends declared
and paid on each share of Common Stock; provided, however, that if the Company
declares and pays a dividend on the Common Stock consisting in whole or in part
of Common Stock, then no such dividend shall be payable in respect of the Series
B Preferred Stock on account of the portion of such dividend on the Common Stock
payable in Common Stock and in lieu thereof the anti-dilution adjustment in
Section 3(i) below shall apply. Holders of shares of Series B Preferred Stock
shall be entitled to receive, and shall participate in the distribution of, the
subscription rights to be distributed to holders of the Company’s Common Stock
in connection with the Company’s proposed rights offering referred to in the
Investment Agreement (the “Rights Offering”) to the extent such Series B
Preferred Stock is issued prior to the Record Date set for the Rights Offering;
provided, however, that such holders of Series B Preferred Stock shall not be
permitted to exercise or transfer any rights received by them in the Rights
Offering, which rights shall be held by such holders of Series B Preferred Stock
until the expiration thereof. No dividend shall be paid or declared on any share
of Common Stock (other than dividends payable in Common Stock and other than
pursuant to the Rights Offering), unless a dividend, payable in the same
consideration and manner, is simultaneously paid or declared, as the case may
be, on each share of Series B Preferred Stock in an amount determined as set
forth above. For purposes hereof, the term “dividends” shall include any pro
rata distribution by the Company, out of funds of the Company legally available
therefor, of cash, property, securities (including, but not limited to, rights,
warrants or options) or other property or assets to the holders of the Common
Stock, whether or not paid out of capital, surplus or earnings.


(ii)Notwithstanding the foregoing, if dividends are declared in respect of the
Common Stock that are payable in rights, options, warrants or other convertible
or exchangeable securities (collectively, “Rights”) that entitle the holders
thereof to acquire shares of Common Stock (other than pursuant to the Rights
Offering), the dividends payable in respect of the Series B Preferred Stock
shall consist of substantially identical Rights that instead are convertible
into or exercisable or exchangeable for (as the case may be) shares of
convertible preferred stock that have substantially identical terms and
provisions (determined by the Company in good faith) as the Series B Preferred
Stock (the “New Series B Preferred Stock”) and the amount of such dividend
payable in respect of each share of Series B Preferred Stock shall be such that
the number of shares of New Series B Preferred Stock (and/or fraction(s)
thereof) into which or for which such Rights are convertible, exchangeable or
exercisable shall equal that number of shares of New Series B Preferred Stock
which, if fully converted, would be convertible into the number of shares of
Common Stock into which or for which the Rights would have been convertible,
exchangeable or exercisable had such dividend been payable to the holders of the
Series B Preferred Stock in accordance with paragraph (i) above without regard
to this paragraph, and the conversion price, exercise price and/or exchange rate
thereof shall be determined in a similar manner (determined by the Company in
good faith).


2.Conversion Rights.


(i)Following the consummation of the Rights Offering, but prior to the receipt
of the approval of the Company’s holders of Common Stock in accordance with the
rules of the New York Stock Exchange (the “NYSE”, and such approval, the
“Stockholder Approval”) of the issuance of Common Stock to holders of the Series
B Preferred Stock (if such Stockholder Approval is not obtained prior to the
consummation of the Rights Offering), each holder of
2

--------------------------------------------------------------------------------



Series B Preferred Stock shall have the right to convert the Series B Preferred
Stock held by such holder into such number of shares of Common Stock as
described in the succeeding sentence up to an amount permitted by the NYSE rules
prior to obtaining Stockholder Approval, the rules and regulations of the Texas
Department of Insurance (the “TDI”) and any other applicable regulators. The
number of shares of Common Stock issuable upon conversion of each share of
Series B Preferred Stock shall be equal to the result obtained by dividing (a)
$1,000 by (b) the Conversion Price then in effect. Without limiting the
foregoing, at any time that a merger, sale of all or substantially all of the
assets of the Company or other change of control transaction with respect to the
Company and a third party unaffiliated with any holder of the Series B Preferred
Stock pursuant to which the Company will be delisted from the NYSE (a “Third
Party Sale”) has been publicly announced and is still pending, the Series B
Preferred Stock will be provided the notice pursuant to Section 5(iv) below and
will have the opportunity to convert the Series B Preferred Stock into Common
Stock prior to the consummation of any redemption and any such conversion will
be subject to, and conditioned upon, the consummation of such Third Party Sale.
Any such conversion shall be deemed effective immediately prior to the
consummation of such Third Party Sale.


(ii)Each share of Series B Preferred Stock shall be automatically converted, in
whole and not in part, following the consummation of the Rights Offering, unless
previously redeemed by the Company pursuant to Section 5 hereof and excluding
any Excess Preferred Shares (as defined below), upon receipt of the Stockholder
Approval for the issuance of the Common Stock upon such conversion into such
number of shares of Common Stock as described in Section 2(i) above, except to
the extent that the issuance of such Common Stock to a holder of Series B
Preferred Stock would exceed any ownership or issuance limits imposed by the
applicable rules and regulations to which the Company is then subject,
including, without limitation, the rules and regulations of the TDI and any
other applicable regulators; provided, further, that any such holder of Series B
Preferred Stock shall represent to the Company, and provide any necessary
evidence requested by the Company, that such holder of Series B Preferred Stock
is legally permitted to own and hold, and the Company is permitted to issue, the
Common Stock issuable upon such conversion, and such ownership or issuance will
not violate the rules and regulations of the TDI or any other applicable
regulators (“Mandatory Conversion”).


(iii)Following the consummation of the Rights Offering and the occurrence of the
stockholder vote for the Stockholder Approval, each holder of Series B Preferred
Stock shall have the right to convert the Series B Preferred Stock held by such
holder into such number of shares of Common Stock as described in Section 2(i)
above, except to the extent that the issuance of such Common Stock to a holder
of Series B Preferred Stock would exceed any ownership or issuance limits
imposed by the applicable rules and regulations to which the Company is then
subject, including, without limitation, the rules and regulations of the NYSE,
the TDI and any other applicable regulators.


(iv)To convert shares of Series B Preferred Stock pursuant to Section 2(i) or
Section 2(iii) hereof, a holder must (A) surrender the certificate or
certificates (if any) evidencing such holder’s shares of Series B Preferred
Stock to be converted, duly endorsed in a form satisfactory to the Company, at
the office of the Company or transfer agent for the Series B Preferred Stock, if
any, (B) notify the Company at such office that such holder elects to convert
Series B Preferred Stock and the number of shares such holder wishes to convert
and (C) pay any transfer
3

--------------------------------------------------------------------------------



or similar tax, if required. Such notice referred to in clause (B) above shall
be delivered substantially in the following form:


“NOTICE TO EXERCISE CONVERSION RIGHT


The undersigned, being a holder of the Series B Non-Voting Participating
Convertible Preferred Stock of HC2 Holdings, Inc. (the “Series B Preferred
Stock”) irrevocably exercises the right to convert outstanding shares of Series
B Preferred Stock on , ____, into shares of Common Stock of HC2 Holdings, Inc.
in accordance with the terms of the shares of Series B Preferred Stock, and
directs that the shares issuable and deliverable upon the conversion, together
with any payment for fractional shares, be issued and delivered in the
denominations indicated below to the registered holder hereof unless a different
name has been indicated below. If shares are to be issued in the name of a
person other than the undersigned, the undersigned will pay all transfer taxes
and similar taxes payable with respect thereto.


The undersigned represents and warrants to HC2 Holdings, Inc. that the
undersigned is legally permitted to own and hold, and the Company is permitted
to issue, the Common Stock issuable upon conversion of the Series B Preferred
Stock, and such ownership or issuance will not violate the rules and regulations
of the Texas Department of Insurance or any other applicable regulators.


Dated: [At least one Business Day prior to the date fixed for conversion]


Fill in for registration of shares of Common Stock if to be issued otherwise
than to the registered holder:





Name





Address





Please print name and (Signature)
address, including postal
code number


Denominations: ”




(v)Shares of the Series B Preferred Stock shall be deemed to have been converted
immediately prior to the close of business on the day of the surrender of such
shares for conversion in accordance with the foregoing provisions following the
later of (x) Stockholder Approval of such issuance or (y) the consummation of
the Rights Offering, and the person or
4

--------------------------------------------------------------------------------



persons entitled to receive the Common Stock issuable upon such conversion shall
be treated for all purposes as the record holder or holders of such Common Stock
at such time. As promptly as practicable on or after the conversion date, the
Company shall issue to the holders of the Series B Preferred Stock a notice of
the conversion specifying the number of shares of Common Stock into which such
Series B Preferred Stock have been converted and shall issue and register in the
name of such holder the whole number of shares of Common Stock issuable upon
such conversion, together with payment in lieu of any fraction of a share, as
hereinafter provided, to the person or persons entitled to receive the same.
Notwithstanding the foregoing, any notice delivered by the Company in compliance
with this paragraph (v) shall be conclusively presumed to have been duly given,
whether or not such holder of Series B Preferred Stock actually receives such
notice, and neither the failure of a holder of Series B Preferred Stock to
actually receive such notice given as aforesaid nor any immaterial defect in
such notice shall affect the validity of the proceedings for the conversion of
the Series B Preferred Stock as set forth in this Section.


(vi)The Company shall at all times reserve and keep available, free from
pre-emptive rights, out of its authorized but unissued Common Stock, for the
purpose of effecting the conversion of the Series B Preferred Stock, the full
number of shares of Common Stock then issuable upon the conversion of all shares
of Series B Preferred Stock then outstanding and shall take all such action and
obtain all such permits or orders as may be necessary to enable the Company
lawfully to issue such Common Stock upon such conversion.


(vii)No fractional shares of Common Stock shall be issued upon conversion, but,
instead of any fraction of a share which would otherwise be issuable, the
Company shall pay a cash adjustment in respect of such fraction in an amount
equal to the Market Price of such fraction as of the close of business on the
day of conversion.


(viii)The Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issue and delivery of shares of Common
Stock in a name other than that in which the shares of Series B Preferred Stock
so converted were registered, and no such issue or delivery shall be made unless
and until the person requesting such issue has paid to the Company the amount of
any such tax, or has established to the satisfaction of the Company that such
tax has been paid.


3.Anti-dilution Adjustments.


(i)If the Company (a) pays a dividend or makes any other distribution on or in
respect of the Common Stock payable in Common Stock, (b) subdivides or combines
its outstanding shares of Common Stock into a greater or smaller number of
shares, or (c) issues or distributes any equity securities by reclassification
of its Common Stock (other than any issuance constituting a dividend in which
the holders of the Series B Preferred Stock participate in accordance with
Section 1 above), the Conversion Price shall be adjusted as of the opening of
business on the day following the date fixed for the determination of
stockholders entitled to receive such dividend or distribution or at the opening
of business on the day following the day on which such subdivision, combination
or reclassification becomes effective, as the case may be, so that the holders
of the Series B Preferred Stock shall, upon surrender thereafter of any shares
of Series B Preferred Stock for conversion, be entitled to receive the number of
shares of Common Stock that such holder would have owned or have been entitled
to receive after the
5

--------------------------------------------------------------------------------



happening of any of the events described above had such Series B Preferred Stock
been converted immediately prior to the record date in the case of a dividend or
distribution or the effective date in the case of a subdivision, combination or
reclassification.


(ii)In the case of any consolidation or merger of the Company with another
entity, as a result of which shares of Common Stock shall be changed into the
same or a different number of shares of the same or another class or classes of
stock or securities of the Company or another entity or any other property or
assets, then the holders of Series B Preferred Stock shall thereafter have the
right to receive upon surrender thereafter of their shares of Series B Preferred
Stock for conversion, such shares of common stock and/or securities and/or other
property or assets as may be issued or payable with respect to or in exchange
for the number of shares of Common Stock that would otherwise have been received
by such holders had they converted the Series B Preferred Stock immediately
prior to the effective date of such merger or consolidation


(iii)Upon the occurrence of any event described in paragraphs (i) or (ii) above,
the Company shall promptly provide notice to each holder of Series B Preferred
Stock describing such event and the change in the number of shares or other
assets or securities issuable upon conversion of the Series B Preferred Stock,
setting forth in reasonable detail the method of calculation thereof and the
facts upon which such calculation is based.


(iv)If:


(a)the Company takes any action which would require an adjustment pursuant to
paragraphs (i) or (ii) above;


(b)the Company consolidates or merges with, or transfers all or substantially
all of its assets to, another corporation, and stockholders of the Company must
approve the transaction; or


(c)there is a dissolution or liquidation of the Company; the Company shall
provide notice to the holders of Series B Preferred Stock stating the proposed
record or effective date, as the case may be. The Company shall provide the
notice at least 10 days before such date. However, failure to provide such
notice or any defect in it shall not affect the validity of any transaction
referred to in clause (A), (B) or (C) of this paragraph.


4.Liquidation Preference.


(i)In the event of any voluntary or involuntary liquidation, winding-up or
dissolution of the Company, after there shall have been paid, or set apart for
payment, to the holders of the outstanding shares of any class having preference
over the Series B Preferred Stock, including the Company’s outstanding Series A
Convertible Participating Preferred Stock and Series A-2 Convertible
Participating Preferred Stock, the preferential amounts as to which they are
respectively entitled, the holders of the Series B Preferred Stock shall be
entitled to share ratably with the holders of the Common Stock (and all other
classes and series of stock entitled to participate with the Common Stock) in
the remaining assets of the Company on the basis that such holders would share
if all outstanding shares of Series B Preferred Stock were then
6

--------------------------------------------------------------------------------



converted into Common Stock; provided, that in the event that such payment would
be less than $0.01 per share of Series B Preferred Stock, the holders of the
Series B Preferred Stock shall instead be entitled to receive out of the assets
of the Company available for distribution to its stockholders, whether from
capital, surplus or earnings, an amount per share of Series B Preferred Stock
equal to $0.01 per share (or if less than $0.01 per share is available for
distribution in respect of the Series B Preferred Stock, then all such remaining
funds shall be distributed pro rata in respect of the Series B Preferred Stock),
before any payment or distribution shall be made to the holders of the Common
Stock (or any other class or series of stock entitled to participate with the
Common Stock). If, upon any liquidation, winding-up or dissolution of the
Company, the assets of the Company, or proceeds thereof, distributable among the
holders of shares of Series B Preferred Stock or any capital stock ranking on a
parity with the Series B Preferred Stock upon liquidation, winding-up or
dissolution of the Company, shall be insufficient to pay in full the
preferential amounts to which such stock would be entitled, then such assets, or
the proceeds thereof, shall be distributable among such holders ratably in
accordance with the respective amounts which would be payable on such shares if
all amounts payable thereon were payable in full. For the purposes hereof,
neither a consolidation nor merger of the Company with one or more other
corporations, nor a sale or a transfer of all or substantially all of the assets
of the Company, shall be deemed to be a liquidation, winding-up or dissolution,
voluntary or involuntary, of the Company.


5.Redemption.


(i)Immediately prior to any Mandatory Conversion, to the extent that the number
of shares of Common Stock issuable upon the conversion of the Series B Preferred
Stock would exceed any stockholder’s Allocable Participation Right, the Series B
Preferred Stock may be redeemed, at the option of the Company, with respect to
such excess portion (the “Excess Preferred Shares”) at a redemption price per
share of Series B Preferred Stock in cash and equal to $1,000 plus 8% per annum
uncompounded for the period from the issuance date to the Redemption Date (as
defined below) (the “Redemption Price”). The Excess Preferred Shares, if any,
shall not be convertible into Common Stock and shall remain outstanding unless
and until the Company redeems such Excess Preferred Shares.


(ii)At any time prior to conversion of the shares of Series B Preferred Stock
into Common Stock, the Company may, at its option, redeem the shares of Series B
Preferred Stock, in whole or in part, at the Redemption Price.


(iii)The Series B Preferred Stock shall be redeemed on the sixth (6th)
anniversary of the initial issuance of shares of the Series B Preferred Stock at
a price per share payable in cash and equal to the Redemption Price, out of
funds of the Company legally available therefor.


(iv)At least 10 and not more than 60 days prior to the date fixed for any
redemption (the “Redemption Date”), the Company shall provide notice to each
holder of record of the Series B Preferred Stock on the record date fixed for
such redemption of the Series B Preferred Stock; provided, however, that no
failure to give such notice or any defect therein shall affect the validity of
the procedure for the redemption of any shares of Series B Preferred Stock
except as to the holder to whom the Company has failed to give notice or except
as to the holder to whom notice was defective. In addition to any information
required by law or by the applicable rules of
7

--------------------------------------------------------------------------------



the NYSE or any other exchange upon which Series B Preferred Stock may be listed
or admitted to trading, such notice shall state:


(1)that such redemption is being made pursuant to the redemption provisions of
Section 5(i), Section 5(ii) or Section 5(iii) hereof, as applicable;


(2)the Redemption Date;


(3)the number of shares of Series B Preferred Stock to be redeemed;


(4)the Conversion Price then in effect;


(5)the number of shares of Common Stock to be received by such holder in
exchange for such holder’s shares of Series B Preferred Stock which are to be
redeemed and the method of calculation thereof; and


(6)the place or places where certificates for such shares (if any) are to be
surrendered for exchange, including any procedures applicable to redemptions to
be accomplished through book-entry transfers.


Upon the delivery of any such notice of redemption, the Company shall become
obligated to redeem at the time of redemption specified thereon all shares
called for redemption.


(v)If notice has been provided in accordance with Section 5(iv) above and
provided, that at all times prior to the Redemption Date specified in such
notice, the Company shall reserve and keep available, free from pre-emptive
rights, out of its authorized but unissued Common Stock, for the purpose of
effecting the redemption of the Series B Preferred Stock, the full number of
shares of Common Stock issuable upon the exchange of the Series B Preferred
Stock, then, from and after the Redemption Date, said shares shall no longer be
deemed to be outstanding and shall not have the status of shares of Series B
Preferred Stock. Upon surrender, in accordance with said notice, of the
certificates, if any, for any shares so redeemed (properly endorsed or assigned
for transfer, if the Company shall so require and the notice shall so state),
such shares shall be redeemed by the Company in exchange for the applicable
number of shares of Common Stock determined in accordance with Section 5(i),
Section 5(ii) or Section 5(iii) above, as applicable. In case fewer than all the
shares represented by any such certificate are redeemed, a new certificate or
certificates, if any, shall be issued representing the unredeemed shares without
cost to the holder thereof.


(vi)Notwithstanding anything herein or in the Investment Agreement to contrary,
the Company shall have no obligation (contingent or otherwise) to purchase,
redeem, retire or otherwise acquire for value any shares of the Series B
Preferred Stock to the extent that such purchase, redemption, retirement or
acquisition would cause the Series B Preferred Stock to constitute indebtedness
that is not permitted to be incurred at the time of issuance of such Series B
Preferred Stock or that would not be permitted by any then outstanding preferred
stock or debt instrument of the Company.




8

--------------------------------------------------------------------------------



6.Voting and Consent Rights.


(i)The holders of record of shares of the Preferred Stock shall have no voting
rights, except as prescribed by the General Corporation Law of the State of
Delaware and except as set forth below in this Section 6.


(ii)The Company shall not, without the affirmative consent of the holders of a
majority of the shares of Series B Preferred Stock then outstanding consenting
as one class:


(a)amend or otherwise alter this Certificate of Designations (including the
provisions of Section 6 hereof) in any manner, that adversely affects in any
material respect the specified rights, preferences or privileges of holders of
Series B Preferred Stock; provided that no (x) merger or consolidation pursuant
to which the Series B Preferred Stock is converted into or exchanged for
securities or assets that are the same as the holders of Series B Preferred
Stock would have received had they converted such Series B Preferred Stock
immediately prior thereto (whether or not Stockholder Approval was obtained) or
(y) increase in the amount of Common Stock or Preferred Stock authorized under
the Certificate of Incorporation, in either case, shall be deemed to have
adversely affected the specified rights, preferences, or privileges of the
holders of Series B Preferred Stock;


(b)reduce the number of shares of Series B Preferred Stock;


(c)reduce the liquidation preference or the Redemption Price;


(d)make any share of Series B Preferred Stock payable in any form other than
that stated in this Certificate of Designations;


(e)make any change in the provisions of this Certificate of Designations
relating to waivers of the rights of holders of Series B Preferred Stock to
receive the liquidation preference and dividends on the Series B Preferred
Stock; or


(f)make any change in the foregoing amendment and waiver provisions.


(iii)The Company in its sole discretion may without the vote or consent of any
holders of the Series B Preferred Stock amend or supplement this Certificate of
Designations:


(a)to cure any ambiguity, defect, omission or inconsistency;


(b)to provide for uncertificated Series B Preferred Stock in addition to or in
place of certificated Series B Preferred Stock, if any; or


(c)to make any change that would provide any additional rights or benefits to
the holders of the Series B Preferred Stock or that does not adversely affect
the legal rights under this Certificate of Designations of any such holder.
(iv)The consent of the holders of the Series B Preferred Stock will not be
required for the Company to increase or decrease the amount of authorized
capital stock of any class,
9

--------------------------------------------------------------------------------



including any preferred stock, and such increase or decrease in the amount of
such authorized capital stock shall not be deemed to affect adversely the
rights, preferences, privileges or special rights of holders of shares of Series
B Preferred Stock.


7.Exclusion of Other Rights. Except as may otherwise be required by law, the
shares of Series B Preferred Stock shall not have any preferences and relative,
participating, optional or other special rights, other than those specifically
set forth in this resolution (as such resolution may be amended from time to
time) and in the Certificate of Incorporation. The shares of Series B Preferred
Stock shall have no preemptive rights.


8.Headings of Subdivisions. The headings of the various subdivisions hereof are
for convenience of reference only and shall not affect the interpretation of any
of the provisions hereof.


9.Severability of Provisions. If any preferences and relative, participating,
optional and other special rights of the Series B Preferred Stock and
qualifications, limitations and restrictions thereof set forth in this
Certificate of Designations (as such Certificate of Designations may be amended
from time to time) is invalid, unlawful or incapable of being enforced by reason
of any rule of law or public policy, all other preferences and relative,
participating, optional and other special rights of Series B Preferred Stock and
qualifications, limitations and restrictions thereof set forth in this
Certificate of Designations (as so amended) which can be given effect without
the invalid, unlawful or unenforceable preferences and relative, participating,
optional or other special rights of Series B Preferred Stock and qualifications,
limitations and restrictions thereof shall, nevertheless, remain in full force
and effect, and no preferences and relative, participating, optional or other
special rights of Series B Preferred Stock and qualifications, limitations and
restrictions thereof herein set forth shall be deemed dependent upon any other
such preferences and relative, participating, optional or other special rights
of Series B Preferred Stock and qualifications, limitations and restrictions
thereof unless so expressed herein.


10.Re-issuance of Series B Preferred Stock. Shares of Series B Preferred Stock
that have been issued and reacquired in any manner, including shares purchased
or redeemed or exchanged or converted, shall (upon compliance with any
applicable provisions of the laws of Delaware) have the status of authorized but
unissued shares of preferred stock of the Company undesignated as to series and
may be designated or re-designated and issued or reissued, as the case may be,
as part of any series of preferred stock of the Company; provided, that any
issuance of such shares as Series B Preferred Stock must be in compliance with
the terms hereof.


11.Mutilated or Missing Preferred Stock Certificates. If any of the Series B
Preferred Stock certificates shall be mutilated, lost, stolen or destroyed, the
Company shall issue, in exchange and in substitution for and upon cancellation
of the mutilated Series B Preferred Stock certificate, or in lieu of and
substitution for the Series B Preferred Stock certificate lost, stolen or
destroyed, a new Series B Preferred Stock certificate of like tenor and
representing an equivalent amount of shares of Series B Preferred Stock, but
only upon receipt of evidence of such loss, theft or destruction of such Series
B Preferred Stock
10

--------------------------------------------------------------------------------



certificate and security and/or indemnity, if requested, satisfactory to the
Company and the transfer agent (if other than the Company).


12.Certain Definitions. As used in this Certificate of Designations, the
following terms shall have the following meanings (with terms defined in the
singular having comparable meanings when used in the plural and vice versa),
unless the context otherwise requires:


“Allocable Participation Right” means any stockholder’s allocable right to
participate in the Rights Offering, which includes such stockholder’s basic
subscription right with respect to its common equity ownership percentage on an
as-exercised basis on the Record Date for the Rights Offering without giving
effect to any issuance of shares of Series B Preferred Stock, plus any exercise
of such stockholder’s oversubscription privilege.


“Business Day” means any day except a Saturday, a Sunday, or any day on which
banking institutions in New York, New York are required or authorized by law or
other governmental action to be closed.


“Closing Price” means, for any Trading Day, the closing bid price for the Common
Stock on the NYSE or, if the Common Stock is not quoted on the NYSE, the closing
bid price in the over-the-counter market as furnished by any NYSE member firm
selected from time to time by the Company for that purpose.


“Commission” means the Securities and Exchange Commission.


“Common Stock” means the common stock, par value $0.001 per share, of the
Company.


“Conversion Price” means the lower of (a) the average market price for the
Common Stock for the 20 trading days prior to the date of the initial public
announcement of the Rights Offering and (b) the last sale price for the Common
Stock on the last trading day prior to the date of the initial public
announcement of the Rights Offering, and shall be subject to adjustment from
time to time pursuant to the terms of Section 3 hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Investment Agreement” means the Investment Agreement, dated as of September
[●], 2020, by and between the Company and Lancer Capital LLC.


“Market Price”, per share of Common Stock, on any date, shall mean the previous
Trading Day’s Closing Price.


“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, limited liability company,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.


“Trading Day” means any day on which the NYSE or other applicable stock exchange
or market is open for business.
[Signature Page Follows]
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this certificate to be duly executed
by, Wayne Barr, Jr., Interim Chief Executive Officer of the Company, and
attested by Joseph A. Ferraro, Chief Legal Officer & Corporate Secretary of the
Company, this September [●], 2020.



HC2 HOLDINGS, INC.By:/s/ WAYNE BARR, JRName:Wayne Barr, Jr.Title:Interim Chief
Executive Officer




ATTESTBy:/s/ JOSEPH A. FERRAROName:Joseph A. FerraroTitle:Chief Legal Officer &
Corporate Secretary





12


--------------------------------------------------------------------------------



EXHIBIT B
















REGISTRATION RIGHTS AGREEMENT


between


HC2 HOLDINGS, INC.


and


LANCER CAPITAL LLC






___________________


Dated as of September [●], 2020































--------------------------------------------------------------------------------








Table of Contents

1.Certain Definitions
1
2.Shelf Registration
3
3.Piggyback Registration
5
4.Holdback Agreements
7
5.Registration Procedures
8
6.Registration Expenses
11
7.Indemnification
11
8.Transfer of Registration Rights
13
9.Prohibitions on Requests; Stockholders’ Obligations
13
10.Miscellaneous
14

ii

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT, dated as of September [●], 2020, by and between
HC2 Holdings, Inc, a Delaware corporation (the “Company”), and Lancer Capital
LLC, a Delaware limited liability company (the “Stockholder”).


In consideration of the mutual covenants and agreements herein contained and
other good and valid consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:



1.Certain Definitions.


In addition to the terms defined elsewhere in this Agreement, the following
terms shall have the following meanings:


“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) as used with
respect to any Person means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise.


“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.


“Block Trade Offering” means an Underwritten Offering demanded by one or more
stockholders that is a no-roadshow “block trade” take-down off of a Shelf
Registration Statement.


“Business Day” means any day, except a Saturday, Sunday or legal holiday on
which banking institutions in The City of New York are authorized or obligated
by law or executive order to close.


“Closing Date” and “Closing Dates” have the meanings set forth in the Investment
Agreement.


“Common Stock” means common stock, par value $0.001 per share, of the Company.


“Company” has the meaning set forth in the introductory paragraph and includes
any other person referred to in the second sentence of Section 10(d) hereof.


“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Non-Voting Participating Convertible Preferred Stock, liquidation preference
of $0.01 per share, issued to the Stockholder pursuant to the Investment
Agreement.


“Delay Period” has the meaning set forth in Section 2 hereof.
1

--------------------------------------------------------------------------------





“Effective Period” has the meaning set forth in Section 2 hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
“FINRA” means the Financial Industry Regulatory Authority, Inc., and any
successor regulator performing comparable functions.


“Investment Agreement” means the Investment Agreement, dated September [●],
2020, by and between the Company and the Stockholder.


“NYSE” means the New York Stock Exchange.


“Other Demanding Sellers” has the meaning assigned to it in Section 3(b) hereof.
“Other Proposed Sellers” has the meaning assigned to it in Section 3(b) hereof.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, governmental
entity or any other entity.


“Piggyback Notice” has the meaning set forth in Section 3(a) hereof.


“Piggyback Registration” has the meaning set forth in Section 3(a) hereof.


“Prospectus” means the prospectus or prospectuses forming a part of, or deemed
to form a part of, or included in, or deemed included in, the Shelf Registration
Statement filed or used pursuant to Section 2(a) hereof, as amended or
supplemented by any prospectus supplement with respect to the terms of the
offering of any portion of the Registrable Common Stock covered by such Shelf
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus or prospectuses.


“Registrable Common Stock” means (i) any shares of Common Stock issued as
Conversion Shares and (ii) any other security into or for which the Common Stock
referred to in clause (i) has been converted, substituted or exchanged pursuant
to any reclassification, merger or consolidation, and any security issued or
issuable with respect thereto upon any stock dividend or stock split. As to any
particular Registrable Common Stock, such securities shall cease to be
Registrable Common Stock when (A) a registration statement registering such
securities under the Securities Act has been declared effective and such
securities have been sold or otherwise disposed of pursuant to such effective
registration statement, (B) such securities are sold or are otherwise
transferred and the Company has delivered a new certificate or other evidence of
ownership for such securities not bearing any restrictive legend and such
securities may be resold without subsequent registration under the Securities
Act, (C) such securities are repurchased by the Company or a subsidiary of the
Company or cease to be outstanding, (D) such securities may be resold pursuant
to Rule 144, whether or not any such sale has occurred or (E) such securities
are transferred to a Person that is not, or at any time following such transfer
ceases to be, a 100% owned (directly or indirectly) Affiliate of the
Stockholder.


2

--------------------------------------------------------------------------------



“Registration Expenses” has the meaning set forth in Section 6 hereof.


“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.


“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.


“SEC” means the Securities and Exchange Commission and any successor agency
performing comparable functions.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Shelf Registration Statement” means a registration statement of the Company
filed with the SEC on either (i) Form S-3 (or any successor form or other
appropriate form under the Securities Act), or a prospectus supplement to an
existing Form S-3, or (ii) if the Company is not permitted to file a
Registration Statement on Form S-3, an evergreen registration statement on Form
S-1 (or any successor form or other appropriate form under the Securities Act),
in each case for an offering to be made on a continuous basis pursuant to Rule
415 covering all of the Registrable Common Stock and which may also cover any
other securities of the Company.


“Shelf Underwritten Offering” has the meaning set forth in Section 2(d) hereof.


“Stockholder” has the meaning set forth in the introductory paragraph.


“Underwritten Offering” means a sale of securities of the Company to an
underwriter or underwriters for reoffering to the public, including any bought
deal, Block Trade Offering or other block sale to a financial institution
conducted as an underwritten offering to the public.



2.Shelf Registration.


(a)Filing. Subject to Section 2(c) hereof, the Stockholder may, by written
notice delivered (which notice can be delivered at any time on or after the date
of this Agreement) to the Company (the “Shelf Notice”), require the Company to,
at the Company’s option, either (i) file with the SEC as promptly as practicable
(but no later than 30 days after the date the Shelf Notice is delivered), and to
use commercially reasonable efforts to cause to be declared effective by the
Commission at the earliest possible date permitted under the rules and
regulations of the Commission (but no later than 60 days after such filing
date), a Shelf Registration Statement covering the resale of Registrable Common
Stock or (ii) file with the SEC a prospectus supplement covering the resale of
Registrable Common Stock, in each case relating to the offer and sale, from time
to time, of all of Registrable Common Stock owned by the Stockholder in
accordance with the methods of distribution set forth in the Shelf Registration
Statement. Notwithstanding the foregoing, the Stockholder shall not be entitled
to require the Company to file a new Shelf Registration Statement if the Company
has an effective existing Resale
3

--------------------------------------------------------------------------------



Registration Statement containing a plan of distribution that covers the resale
of the Registrable Common Stock.


(b)Continued Effectiveness. Subject to Section 2(c) hereof, the Company will use
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the date on which all Registrable Common Stock
covered by the Shelf Registration Statement (i) have been sold thereunder in
accordance with the plan and method of distribution disclosed in the Prospectus
included in the Shelf Registration Statement or (ii) cease to be Registrable
Common Stock (such period, the “Effective Period”).


(c)Suspension of Registration. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled in its discretion,
from time to time, by providing notice to the Stockholder, to postpone the
filing or the effectiveness of the Shelf Registration Statement or require the
Stockholder to suspend the use of the Prospectus for sale of Registrable Common
Stock under the Shelf Registration Statement for a reasonable period of time not
to exceed 60 days in succession or 180 days in the aggregate in any 12 month
period (a “Delay Period”) if the Company’s Board of Directors determines in good
faith and in its reasonable judgment that it is required to disclose in the
Shelf Registration Statement a financing, acquisition, corporate reorganization
or other similar transaction or other material event or circumstance affecting
the Company or its securities. The Stockholder agrees to suspend use of the
applicable Prospectus and any free writing prospectus in connection with any
sale or purchase of, or offer to sell or purchase, Registrable Common Stock,
upon receipt of the notice referred to above. The Company shall immediately
notify the Stockholder upon the termination or expiration of any Delay Period
and thereafter, as promptly as practicable, prepare a post-effective amendment
or supplement to the Shelf Registration Statement or the Prospectus, or any
document incorporated therein by reference, so that, as thereafter delivered to
purchasers of the Registrable Common Stock included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.


(d)Shelf Underwritten Offerings.


(i) Subject to Section 9 hereof, during the Effective Period (except during a
Delay Period), the Stockholder may notify the Company in writing of its intent
to sell Registrable Common Stock covered by the Shelf Registration Statement (in
whole or in part) in an Underwritten Offering (a “Shelf Underwritten Offering”);
provided that the Company shall not be obligated to engage an underwriter in
connection any Shelf Underwritten Offering unless the amount of Registrable
Common Stock to be sold by the Stockholder, together with any shares of Common
Stock to be sold for the account of the Company and any other participating
stockholders, equals at least 15% of the Company’s total outstanding market
capitalization for its Common Stock as of the date of such written notice. The
Stockholder shall give written notice to the Company of such intention at least
five Business Days (or at least two Business Days in connection with a Shelf
Underwritten Offering that is a Block Trade Offering) prior to the date on which
such Shelf Underwritten Offering is anticipated to launch, specifying the number
of Registrable Common Stock for which the Stockholder is requesting registration
under
4

--------------------------------------------------------------------------------



this Section 2(d) and the other material terms of such Shelf Underwritten
Offering to the extent known.


(ii)If any managing underwriter of a Shelf Underwritten Offering advises the
Company or the Stockholder that, in its opinion, the inclusion of all the equity
securities sought to be included in such registration would adversely affect the
marketability of the equity securities sought to be sold pursuant thereto, then
the Company shall include in the Shelf Registration Statement applicable to such
Shelf Underwritten Offering only such equity securities as the Company is so
advised by such underwriter can be sold without such an effect, as follows and
in the following order of priority: (1) first all the Registrable Common Stock
requested to be included in such registration by the Stockholder and (2) second
any securities proposed to be registered for the account of the Company or any
other participating stockholder with such priorities among them as may from time
to time be determined or agreed to by the Company.


(iii)The Stockholder shall be permitted to withdraw all or part of its
Registrable Common Stock from a Shelf Underwritten Offering at any time prior to
7:00 a.m., New York City time, on the date on which the Shelf Underwritten
Offering is anticipated to launch.


(e)Withdrawal Rights. The Stockholder having notified the Company to include any
or all of its Registrable Common Stock in a Shelf Registration Statement under
this Section 2 shall have the right to withdraw any such notice (which may not
be re-made except in accordance with Section 9 hereof) with respect to any or
all of the Registrable Common Stock designated by it for registration by giving
written notice to such effect to the Company prior to the effective date of such
Shelf Registration Statement. In the event of any such withdrawal, the Company
shall not include such Registrable Common Stock in the applicable registration
and such Registrable Common Stock shall continue to be Registrable Common Stock
for all purposes of this Agreement. No such withdrawal shall affect the
obligations of the Company with respect to the Registrable Common Stock not so
withdrawn.



3.Piggyback Registration.


(a)Participation. Subject to the terms and conditions hereof, whenever the
Company (i) proposes to register its Common Stock under the Securities Act for
its own account or for the account of others (other than a registration by the
Company (x) on a registration statement on Form S-4 (or any successor form
thereto) or otherwise in connection with a direct or indirect acquisition by the
Company or one of its subsidiaries of another Person or a similar business
combination transaction, (y) on a registration statement on Form S-8 (or any
successor form thereto) or otherwise solely relating to an offering and sale to
employees or directors of the Company pursuant to any employee share plan or
other employee benefit plan arrangement or (z) pursuant to Section 2 hereof) or
(ii) proposes to effect an Underwritten Offering of its Common Stock pursuant to
an effective Shelf Registration Statement (other than an Underwritten Offering
pursuant to Section 2 hereof) (each, a “Piggyback Registration”), the Company
shall give the Stockholder prompt written notice thereof (but not less than five
Business Days prior to the filing by the Company with the SEC of such
registration statement or launch of such Underwritten Offering; provided, that
for any Block Trade Offering, two Business Days’ notice shall be
5

--------------------------------------------------------------------------------



sufficient). Such notice (a “Piggyback Notice”) shall specify the number of
shares of Common Stock proposed to be included in such registration statement or
Underwritten Offering, the proposed date of filing of such registration
statement with the SEC or launch of such Underwritten Offering, the proposed
means of distribution and the proposed managing underwriter or underwriters (if
any and if known). Upon the written request of the Stockholder, given within (A)
one Business Day, in the case of any Block Trade Offering, or (B) three Business
Days, in the case of any other registration or offering, after such Piggyback
Notice is received by the Stockholder (which written request shall specify the
number of Registrable Common Stock then presently intended to be disposed of by
the Stockholder), the Company, subject to the terms and conditions of this
Agreement, shall use its commercially reasonable efforts to cause all such
Registrable Common Stock held by the Stockholder with respect to which the
Company has received such written request for inclusion to be included in such
Piggyback Registration on the same terms and conditions as the Company’s Common
Stock being sold in such Piggyback Registration.


(b)Piggyback Priorities. If, in connection with a Piggyback Registration, any
managing underwriter (or, if such Piggyback Registration is not an Underwritten
Offering, a nationally recognized investment bank selected by the Company,
reasonably acceptable to the Stockholder) advises the Company that, in its
opinion, the inclusion of all the equity securities sought to be included in
such Piggyback Registration by (i) the Company, (ii) others who have sought to
have equity securities of the Company registered in such Piggyback Registration
pursuant to rights to demand (other than pursuant to so-called “piggyback” or
other incidental or participation registration rights) such registration (such
Persons being “Other Demanding Sellers”), (iii) the Stockholder and (iv) any
other proposed sellers of equity securities of the Company (such Persons being
“Other Proposed Sellers”), as the case may be, would adversely affect the
marketability of the equity securities sought to be sold pursuant thereto, then
the Company shall include in the registration statement applicable to such
Piggyback Registration only such equity securities as the Company is so advised
by such underwriter or investment bank can be sold without such an effect, as
follows and in the following order of priority:


(i)if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of equity securities to be sold by the
Company as the Company shall have determined, (B) second, the Registrable Common
Stock of the Stockholder and equity securities sought to be registered by each
of the Other Demanding Sellers (if any), pro rata on the basis of the number of
shares of Common Stock held by the Stockholder and the Other Demanding Sellers
and (C) third, other equity securities held by any Other Proposed Sellers; or


(ii)if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of equity securities sought
to be registered by each of the Other Demanding Sellers and the Stockholder (if
any), pro rata in proportion to the number of shares of Common Stock held by all
such Other Demanding Sellers and the Stockholder and (B) second, other equity
securities held by any Other Proposed Sellers or to be sold by the Company as
determined by the Company and with such
6

--------------------------------------------------------------------------------



priorities among them as may from time to time be determined or agreed to by the
Company.


(c)Same Underwriting Terms. In connection with any Underwritten Offering under
this Section 3, the Company shall not be required to include a the Stockholder’s
Registrable Common Stock in the Underwritten Offering unless the Stockholder
accepts the terms and conditions of the underwriting as agreed upon between the
Company and the underwriters selected by the Company, with, in the case of a
combined primary and secondary offering, such differences, including any with
respect to representations and warranties and indemnification, as may be
customary or appropriate in combined primary and secondary offerings.


(d)Delay or Withdrawal of Piggyback Registration.

(i)If, at any time after giving written notice of its intention to register any
of its equity securities or sell any Common Stock in an Underwritten Offering as
set forth in this Section 3 and prior to the time the registration statement
filed in connection with such Piggyback Registration is declared effective or
the launch date of such Underwritten Offering, the Company shall determine for
any reason not to register or sell or to delay such sale or registration of such
Common Stock, the Company may, at its election, give written notice of such
determination to the Stockholder and thereupon (1) in the case of a
determination not to sell or register, shall be relieved of its obligation to
register any Registrable Common Stock in connection with such particular
withdrawn or abandoned Piggyback Registration; provided, that Stockholders may
continue the registration pursuant to the terms of Section 2 hereof and (2) in
the case of a determination to delay selling or registering, shall be permitted
to delay selling or registering any Registrable Common Stock, for the same
period as the delay in registering such other Common Stock.


(ii)The Stockholder shall be permitted to withdraw all or part of its
Registrable Common Stock from a Piggyback Registration at any time prior to the
effectiveness of such registration statement or at any time prior to 7:00 a.m.,
New York City time, on the date on which the Underwritten Offering is
anticipated to launch, as the case may be.



4.Holdback Agreements.


If requested by the Company or any managing underwriter of an Underwritten
Offering of the Company’s equity securities, the Stockholder shall agree not
sell or otherwise transfer or dispose of any shares of Registrable Common Stock
or other security of the Company during the period beginning on the date that is
estimated by the Company in good faith to be the seventh (7th) calendar day
prior to the effective date of the applicable registration statement (or the
anticipated launch date in the case of a “take-down” off of an already effective
Shelf Registration Statement) until the earlier of (i) such time as the Company
and such lead managing underwriter shall agree and (ii) ninety calendar days
after the effective date of the applicable registration
7

--------------------------------------------------------------------------------



statement (or the pricing date in the case of a “take-down” off of an already
effective Shelf Registration Statement); provided, that any lead managing
underwriter may extend such period as necessary to comply with applicable FINRA
rules.



5.Registration Procedures.


(a)Company Cooperation. In connection with any registration and sale of
Registrable Common Stock pursuant to Section 2 or 3 of this Agreement, during
the Effective Period and subject to the provisions of such Sections, the Company
shall:


(i)prepare and file with the SEC, as applicable, (A) the Shelf Registration
Statement and use its reasonable best efforts to cause such Registration
Statement to become effective or (B) the prospectus supplement, in each case as
contemplated in Section 2(a) hereof;


(ii)prepare and file with the SEC such amendments and supplements to such Shelf
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the Effective
Period;




(iii)furnish to the Stockholder such number of copies of such Shelf Registration
Statement, each amendment and supplement thereto, each Prospectus and such other
documents (but not including any report or other document filed or furnished
pursuant to the Exchange Act) as the Stockholder may reasonably request in order
to facilitate the disposition of the Registrable Common Stock, provided,
however, that the Company shall have no such obligation to furnish copies of a
final prospectus if the conditions of Rule 172(c) under the Securities Act are
satisfied by the Company;


(iv)furnish to counsel for the Stockholder and for the underwriters, if any,
with copies of any written comments from the SEC or any state securities
authority or any written request by the SEC or any state securities authority
relating to the Shelf Registration Statement or related Prospectus;


(v)use its reasonable best efforts to register or qualify such Registrable
Common Stock under such other securities or blue sky laws of such U.S.
jurisdictions as the Stockholder reasonably requests in writing; provided, that
the Company will not be required to (1) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subparagraph (iv), (2) subject itself to taxation in any such jurisdiction, (3)
consent to general service of process in any such jurisdiction or (4) make any
changes to any report filed or furnished pursuant to the Exchange Act that are
incorporated by reference into such Registration Statement;


(vi)notify the Stockholder, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of
8

--------------------------------------------------------------------------------



any event as a result of which any Prospectus contains an untrue statement of a
material fact or omits any material fact necessary to make the statements
therein not misleading, and, at the request of the Stockholder, promptly prepare
and furnish to the Stockholder a reasonable number of copies of a supplement to
or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of Registrable Common Stock covered thereby, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading;


(vii)in connection with an Underwritten Offering, make available for inspection
by the Stockholder and any underwriter participating in the Underwritten
Offering, during regular business hours, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company’s officers, directors, employees and independent accountants to supply
all information reasonably requested by the Stockholder or such underwriter, to
conduct a reasonable due diligence investigation within the meaning of Section
11 of the Securities Act in connection with such Registration Statement;
provided, that the foregoing investigation and information gathering shall be
coordinated on behalf of such parties by one firm of counsel designated by and
on behalf of the Stockholder and one firm of counsel designated by and on behalf
of all of the underwriters; and provided further that each Person receiving such
information shall, as a condition to receiving such information, agree in
writing pursuant to confidentiality agreements in form and substance reasonably
satisfactory to the Company to keep such information confidential and to take
such actions as are reasonably necessary to protect the confidentiality of such
information;


(viii)use its reasonable best efforts to cause all such Registrable Common Stock
to be listed on the principal securities exchange on which the Common Stock is
then listed; and


(ix)promptly notify the Stockholder and, in connection with an Underwritten
Offering, any underwriter:


(1)when the Registration Statement, any pre-effective amendment, the Prospectus
or any Prospectus supplement or post-effective amendment to the Registration
Statement has been filed (but not including any report or other document filed
or furnished pursuant to the Exchange Act) and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;


(2)of any written request by the SEC for amendments or supplements to the
Registration Statement or any Prospectus or of any inquiry by the SEC relating
to the Registration Statement;


9

--------------------------------------------------------------------------------



(3)of the notification to the Company by the SEC of its initiation of any
proceeding with respect to the issuance by the SEC of any stop order suspending
the effectiveness of the Registration Statement; and


(4)of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction.


(b)Stockholder Cooperation.

(i)The Stockholder shall furnish to the Company any information regarding the
Stockholder and the distribution of such securities as the Company reasonably
determines is required or advisable in connection with the registration of the
Stockholder’s Registrable Common Stock and the Company shall not have any
obligation to include the Stockholder on any registration statement (or
prospectus supplement to an existing Shelf Registration Statement) if such
information is not promptly provided; provided, that, prior to excluding the
Stockholder on the basis of its failure to provide such information, the Company
shall furnish in writing a reminder to the Stockholder requesting such
information at least three days prior to filing the applicable registration
statement or prospectus supplement.
(ii)The Stockholder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 5(a)(vi) hereof, the
Stockholder will forthwith discontinue disposition of Registrable Common Stock
pursuant to the applicable registration statement and Prospectus until the
Stockholder is advised in writing by the Company that the use of the Prospectus
may be resumed and is furnished with a supplemented or amended Prospectus
contemplated by Section 5(a)(vi) hereof and, if so directed by the Company,
deliver to the Company, at the Company’s expense, all copies, other than
permanent file copies, then in the Stockholder’s possession of the Prospectus
current at the time of receipt of such notice relating to such Registrable
Common Stock.


(iii)The Stockholder shall not use any free writing prospectus (as defined in
Rule 405 under the Securities Act) in connection with any registration statement
covering Registrable Common Stock, without the prior written consent of the
Company.


(c)Underwritten Offerings Procedures.


(i)The Stockholder may not participate in any Underwritten Offering (including a
Shelf Underwritten Offering requested pursuant to Section 3(a) hereof) unless it
completes, executes and delivers (or causes to be delivered, as the case may be)
all questionnaires, powers of attorney, indemnities, underwriting agreements,
legal opinions and other documents reasonably required under the terms of such
underwriting arrangements and the provisions set forth herein in respect of
registration rights.


10

--------------------------------------------------------------------------------



(ii)Any investment bank(s) that will serve as an underwriter with respect to any
Underwritten Offering (including a Shelf Underwritten Offering requested
pursuant to Section 2(d) hereof), shall be selected by the Company.



6.Registration Expenses.


(a)The Company shall pay any and all expenses incident to the Company’s
performance of or compliance with this Agreement, including, without limitation,
all (i) registration and filing fees (including SEC registration fees and FINRA
fees), (ii) fees and expenses of compliance with securities or blue sky laws,
(iii) NYSE listing fees, (iv) expenses in connection with the preparation,
printing, mailing and delivery of any registration statements, prospectuses and
other documents in connection therewith and any amendments or supplements
thereto, (v) transfer agent’s and registrar’s fees and expenses, (vi) fees and
disbursements of counsel, accountants and other Persons retained by the Company
and (vii) except as set forth in Section 6(b) hereof, all reasonable and
documented out-of-pocket-expenses of the Stockholder (all such expenses,
“Registration Expenses”).


(b)The Stockholder shall pay all underwriting fees, discounts and commissions
applicable to the sale of its Registrable Common Stock, and fees and
disbursements of its counsel.



7.Indemnification.


(a)The Company agrees to indemnify and hold harmless the Stockholder, its
partners, directors, officers, Affiliates and agents, and each Person who
controls (within the meaning of Section 15 of the Securities Act) the
Stockholder from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable costs of investigation) (each, a “Liability”
and collectively, “Liabilities”), arising out of or based upon any untrue, or
allegedly untrue, statement of a material fact contained in any registration
statement or prospectus or arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading under the circumstances
such statements were made, except insofar as such Liability (x) arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission contained in such registration statement or prospectus in
reliance and in conformity with information furnished in writing to the Company
by the Stockholder expressly for use therein, (y) arises out of or is based upon
offers or sales effected by the Stockholder “by means of” (as defined in Rule
159A under the Securities Act) a “free writing prospectus” (as defined in Rule
405 under the Securities Act) that was not authorized in writing by the Company,
or (z) was caused by the Stockholder’s failure to deliver or make available to
the Stockholder’s immediate purchaser a copy of the registration statement or
prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be delivered or made available); provided, however, the
obligations of the Company hereunder shall not apply to amounts paid in
settlement of any such claims, losses, damages or liabilities (or actions in
respect thereof) if such settlement is effected without
11

--------------------------------------------------------------------------------



the consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed).


(b)The Stockholder agrees to indemnify and hold harmless the Company, its
directors, officers, Affiliates and agents, and each Person who controls the
Company (within the meaning of Section 15 of the Securities Act) to the same
extent as the foregoing indemnity from the Company to the Stockholder, but only
(x) if such statement or alleged statement or omission or alleged omission was
made in reliance upon and in conformity with information furnished in writing to
the Company by the Stockholder expressly for use in such registration statement
or prospectus or (y) for any Liability which arises out of or is based upon
offers or sales by the Stockholder “by means of” (as defined in Rule 159A under
the Securities Act) a “free writing prospectus” (as defined in Rule 405 under
the Securities Act) that was not authorized in writing by the Company; provided,
however, that (x) the Stockholder shall not be liable hereunder for any amounts
in excess of the gross proceeds received by the Stockholder pursuant to such
registration, and (y) the obligations of the Stockholder hereunder shall not
apply to amounts paid in settlement of any such claims, losses, damages or
liabilities (or actions in respect thereof) if such settlement is effected
without the consent of the Stockholder (which consent shall not be unreasonably
withheld, conditioned or delayed).


(c)Any Person entitled to indemnification hereunder shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) permit such indemnifying party to participate in,
and to the extent that it may wish, assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party. If such defense is
assumed, the indemnifying party shall not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld, conditioned or delayed). An indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
shall not be obligated to pay the fees and expenses of more than one counsel (in
addition to any local counsel) for all parties indemnified by such indemnifying
party with respect to such claim, unless in the reasonable judgment of any
indemnified party there may be one or more legal or equitable defenses available
to such indemnified party that are in addition to or may conflict with those
available to another indemnified party with respect to such claim. Failure to
give prompt written notice shall not release the indemnifying party from its
obligations hereunder except to the extent the indemnifying party is materially
prejudiced by such failure to give notice.


(d)The indemnification provided for under this Agreement shall remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities.


(e)If the indemnification provided for in or pursuant to this Section 7 is due
in accordance with the terms hereof, but is held by a court to be unavailable or
unenforceable in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result
12

--------------------------------------------------------------------------------



of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative benefits received by the indemnifying
party on the one hand and of the indemnified party on the other in connection
with the offering of the Registrable Common Stock. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that result in such losses, claims,
damages, liabilities or expenses as well as any other relevant equitable
considerations. The relative fault of the indemnifying party on the one hand and
of the indemnified party on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party, and
by such party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. In no event shall
the liability of the Stockholder be greater in amount than the amount of gross
proceeds received by the Stockholder upon such sale.


8.Transfer of Registration Rights.


The Stockholder may not transfer or assign all or any portion of its rights
under this Agreement without the prior written consent of the Company; provided,
that the Stockholder may assign its rights and obligations hereunder (in whole
or in part) to a 100% owned (directly or indirectly) Affiliate that agrees in
writing with the Company to be bound by this Agreement as fully as if it were an
initial signatory hereto, and any such transferee may thereafter make
corresponding assignments in accordance with this proviso but only to other 100%
owned (directly or indirectly) Affiliates of the Stockholder. Any assignee
permitted by the preceding sentence must remain a 100% owned (directly or
indirectly) Affiliate of the Stockholder. In the event any shares of Registrable
Common Stock are transferred to one or more 100% (directly or indirectly) owned
Affiliates in a manner permitted by this Agreement, the Stockholder shall notify
the Company in writing of a single Person that shall be the authorized
representative to receive notices and take all actions on behalf of the
Stockholder and/or its permitted 100% owned (directly or indirectly) Affiliate
assignees.



9.Prohibitions on Requests; Stockholders’ Obligations.


(a)The Stockholder shall not, without the Company’s consent, be entitled to
deliver a Shelf Notice or a request for a Shelf Underwritten Offering if less
than 120 calendar days have elapsed since (A) the effective date of a prior
registration statement in connection with a Shelf Notice or Piggyback
Registration, (B) the date of withdrawal by the Stockholder of a Shelf Notice or
request for a Shelf Underwritten Offering or (C) the pricing date of any
Underwritten Offering effected by the Company; provided, in each case, that the
Stockholder has been provided with an opportunity to participate in the prior
offering and has refused or not promptly accepted such opportunity.


13

--------------------------------------------------------------------------------



(b)The Stockholder shall not be entitled to sell any of its Registrable Common
Stock pursuant to this Agreement, unless the Stockholder has timely furnished
the Company with all information required to be disclosed in order to make the
information previously furnished to the Company by the Stockholder not
misleading and any other information regarding the Stockholder and the
distribution of such Registrable Common Stock as the Company may from time to
time request pursuant to Section 5(b)(i) hereof. Any sale of any Registrable
Common Stock by the Stockholder shall constitute a representation and warranty
by the Stockholder that the information of the Stockholder furnished in writing
by or on behalf of the Stockholder, to the Company does not include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements in such information, in the light of the circumstances
under which they were made, not misleading.





10. Miscellaneous.


(a)Termination
. This Agreement and the obligations of the parties hereunder shall terminate
upon such time as there are no Registrable Common Stock, except for the
provisions of Sections 6 and 7 of this Agreement, which shall survive such
termination.


(b)Notices
. All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be hand delivered or mailed postage
prepaid by registered or certified mail or by facsimile transmission (with
immediate telephone confirmation thereafter) and, in the case of the
Stockholder, shall also be sent via e-mail,


If to the Company:


HC2 Holdings, Inc.
450 Park Avenue
29th Floor
New York, NY 10022
Attention: General Counsel


with a copy to (which shall not constitute notice):


Skadden, Arps, Slate, Meagher & Flom LLP
One Manhattan West
New York, New York 10001
Attention: Gregory A. Fernicola, Esq.
Todd E. Freed, Esq.


If to the Stockholder:


Lancer Capital LLC 777 South Flagler Drive Suite 800W
West Palm Beach, FL 33401
14

--------------------------------------------------------------------------------



Attention: Avram A. Glazer


with a copy to (which shall not constitute notice:

Woods Oviatt Gilman LLP
1900 Bausch & Lomb Place
Rochester, NY 14604
Attention: Christopher R. Rodi, Esq.


If to a transferee Stockholder, to the address of such transferee Stockholder
set forth in the transfer documentation provided to the Company;


in each case, or at such other address as such party each may specify by written
notice to the others, and each such notice, request, consent and other
communication shall for all purposes of the Agreement be treated as being
effective or having been given when delivered personally, upon one Business Day
after being deposited with a courier if delivered by courier, upon receipt of
facsimile or email confirmation if transmitted by facsimile or email, as
applicable, or, if sent by mail, at the earlier of its receipt or 72 hours after
the same has been deposited in a regularly maintained receptacle for the deposit
of United States mail, addressed and postage prepaid as aforesaid.


(c)No Waivers. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.


(d)Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.


(e)Governing Law. The internal laws, and not the laws of conflicts (other than
Section 5-1401 of the General Obligations Law of the State of New York), of New
York shall govern the enforceability and validity of this Agreement, the
construction of its terms and the interpretation of the rights and duties of the
parties.


(f)Jurisdiction. Any suit, action or proceeding seeking to enforce any provision
of, or based on any matter arising out of or in connection with, this Agreement
or the transactions contemplated hereby may be brought in any federal or state
court located in the County and State of New York, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party
15

--------------------------------------------------------------------------------



agrees that service of process on such party as provided in Section 10(b) hereof
shall be deemed effective service of process on such party.


(g)Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


(h)Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts (including electronically) and by different parties hereto in
separate counterparts, with the same effect as if all parties had signed the
same document. All such counterparts shall be deemed an original, shall be
construed together and shall constitute one and the same instrument. This
Agreement shall become effective when each party hereto shall have received
counterparts hereof signed by all of the other parties hereto.


(i)Entire Agreement. This Agreement contains the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all other prior agreements, written or oral, among the parties hereto
with respect to the subject matter hereof.


(j)Captions. The headings and other captions in this Agreement are for
convenience and reference only and shall not be used in interpreting, construing
or enforcing any provision of this Agreement.


(k)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.


(l)Amendments. The provisions of this Agreement, including the provisions of
this sentence, may not be amended, modified or supplemented, and waivers or
consents to or departures from the provisions hereof may not be given, without
the written consent of the Company and the Stockholder.


[Signature Page Follows]
16

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.


COMPANY:


HC2 Holdings, Inc.






By: ________________________________
Name: Wayne Barr, Jr.
Title: Interim Chief Executive Officer






STOCKHOLDER:


Lancer Capital LLC






By: ________________________________
Name:
Title:
17